Exhibit 10.1

Execution Version

OMNIBUS AMENDMENT

OMNIBUS AMENDMENT (this “Amendment”) dated as of May 19, 2014 among CORPORATE
CAPITAL TRUST, INC. (the “Borrower”), the Lenders party hereto and JPMORGAN
CHASE BANK, N.A., in its capacity as Administrative Agent (the “Administrative
Agent”) under the Credit Agreement referred to below and as Collateral Agent
(the “Collateral Agent”) under the Security Agreement referred to below.

The Borrower is party to the Senior Secured Revolving Credit Agreement, dated as
of September 4, 2013, among the Borrower, the Lenders party thereto, the
Administrative Agent, and ING Capital LLC, as Syndication Agent (as amended,
amended and restated, modified or otherwise supplemented prior to the date
hereof, the “Credit Agreement”).

The Borrower is party to that certain Guarantee and Security Agreement dated as
of September 4, 2013 among the Borrower, the Subsidiary Guarantors, the
Administrative Agent, each holder (or a representative or trustee therefor) from
time to time of any Other Secured Indebtedness, and the Collateral Agent (as
amended, amended and restated, modified or otherwise supplemented prior to the
date hereof, the “Security Agreement”).

The Borrower and the Required Lenders wish now to amend each of the Credit
Agreement and Security Agreement in certain respects, and accordingly, the
parties hereto hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement as amended hereby and together with all amended
exhibits and updated schedules and appendices thereto are used herein as defined
therein. On and after the date on which all conditions precedent specified in
Section 4 below shall have been satisfied or waived (the “Amendment Effective
Date”), each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

Section 2. Amendments. Subject to the satisfaction or waiver by the Required
Lenders of the conditions precedent specified in Section 4 below, and effective
as of the Amendment Effective Date:

(a) The following definition shall be added to the Credit Agreement:

“Modification Offer’ means, to the extent required by the definition of Other
Secured Indebtedness or Unsecured Longer-Term Indebtedness, an obligation that
will be satisfied if at least 10 Business Days (or, such shorter period if 10
Business Days is not practicable) prior to the incurrence of such Other Secured
Indebtedness or Unsecured Longer-Term Indebtedness, the Borrower shall have
provided notice to the Administrative Agent of the terms thereof that do not
satisfy the requirements for such type of Indebtedness set forth in the
respective definitions herein, which notice shall contain reasonable detail of
the terms thereof and an unconditional offer by the Borrower to amend this
Agreement to the extent necessary such that the financial covenants and events
of default, as applicable, in this Agreement shall be as restrictive as such
provisions in such Other Secured Indebtedness or Unsecured Longer-Term
Indebtedness, as applicable. If any such Modification Offer is accepted by the
Required Lenders within 10 Business Days of receipt of such offer, this
Agreement shall be deemed automatically amended (and, upon the request of the
Administrative Agent or the Required Lenders, the Borrower shall promptly enter
into a written amendment evidencing such amendment), mutatis mutandis, solely to
reflect all or some of such more restrictive financial covenants or events of
default as elected by the Required Lenders.



--------------------------------------------------------------------------------

(b) The definition of Other Secured Indebtedness in the Credit Agreement shall
be amended and restated in its entirety as follows:

“Other Secured Indebtedness” means, as at any date, Indebtedness (other than
Indebtedness hereunder) of an Obligor (which may be Guaranteed by one or more
other Obligors) that (a) is secured pursuant to the Security Documents as
described in clause (d) of this definition, (b) has no amortization prior to
(other than for amortization in an amount not greater than 1% of the aggregate
initial principal amount of such Indebtedness per year), and a final maturity
date not earlier than, six months after the Maturity Date (it being understood
that neither the conversion features into Permitted Equity Interests under
convertible notes (as well as the triggering of such conversion and/or
settlement thereof solely with Permitted Equity Interests, except in the case of
interest or expenses (which may be payable in cash)), nor any mandatory
prepayment provisions as a result of any borrowing base or collateral base
deficiency, in any case shall constitute “amortization” for the purposes of this
definition, provided that if any mandatory prepayment is required under such
Other Secured Indebtedness that is not required pursuant to Section 2.09(c)
hereof, the Borrower shall offer to repay Loans (and provide cover for Letters
of Credit to the extent required under Section 2.04(k)) in an amount at least
equal to the aggregate Revolving Credit Exposure’s ratable share (such ratable
share being determined based on the outstanding principal amount of the
Revolving Credit Exposures as compared to the Other Secured Indebtedness being
paid) of the aggregate prepayment and reduction of such Other Secured
Indebtedness), (c) is incurred pursuant to documentation that, taken as a whole,
is not materially more restrictive than market terms for substantially similar
debt of other similarly situated borrowers as determined by the chief financial
officer of the Borrower in his or her reasonable judgment or, if such
transaction is not one in which there are market terms for substantially similar
debt of other similarly situated borrowers, on terms that are negotiated in good
faith on an arm’s length basis (except, in each case, other than financial
covenants and events of default (other than events of default customary in
indentures or similar instruments that have no analogous provisions in this
Agreement or credit agreements generally), which shall be no more restrictive
upon the Borrower and its Subsidiaries, while any Commitments or Loans are
outstanding, than those set forth in this Agreement; provided that, the Borrower
may incur any Other Secured Indebtedness that otherwise would not meet the
requirements set forth in this parenthetical of this clause (c) if it has duly
made a Modification Offer (whether or not it is accepted by the Required
Lenders) (it being understood that put rights or repurchase or redemption
obligations arising out of circumstances that would constitute a “fundamental
change” (as such term is customarily defined in convertible note offerings) or
an Event of Default under this Agreement shall not be deemed to be more
restrictive for purposes of this definition)), and (d) is not secured by any
assets of any Obligor other than pursuant to the Security Documents and the
holders of which, or the agent, trustee or representative of such holders have
agreed to either (x) be bound by the provisions of the Security Documents by
executing the joinder attached as Exhibit C to the Guarantee and Security
Agreement or (y) be bound by the provisions of the Security Documents in a
manner satisfactory to the Administrative Agent and the Collateral Agent. For
the avoidance of doubt, Other Secured Indebtedness shall also include any
refinancing, refunding, renewal or extension of any Other Secured Indebtedness
so long as such refinanced, refunded, renewed or extended Indebtedness continues
to satisfy the requirements of this definition.”

(c) The definition of Unsecured Longer-Term Indebtedness in the Credit Agreement
shall be amended and restated in its entirety as follows:

 

- 2 -



--------------------------------------------------------------------------------

“‘Unsecured Longer-Term Indebtedness’ means any Indebtedness of an Obligor
(which may be Guaranteed by one or more other Obligors) that:

(a) has no amortization prior to, and a final maturity date not earlier than,
six months after the Maturity Date (it being understood that (i) the conversion
features into Permitted Equity Interests under convertible notes (as well as the
triggering of such conversion and/or settlement thereof solely with Permitted
Equity Interests, except in the case of interest or expenses (which may be
payable in cash)) shall not constitute “amortization” for the purposes of this
definition and (ii) any mandatory amortization that is contingent upon the
happening of an event that is not certain to occur (including, without
limitation, a change of control or bankruptcy) shall not in and of itself be
deemed to disqualify such Indebtedness under this clause (a), provided, with
respect to this clause (ii), the Borrower acknowledges that any payment prior to
the Termination Date in respect of any such obligation or right shall only be
made to the extent permitted by Section 6.12 and immediately upon such
contingent event occurring the amount of such mandatory amortization shall be
included in the Covered Debt Amount);

(b) is incurred pursuant to terms that are substantially comparable to market
terms for substantially similar debt of other similarly situated borrowers as
reasonably determined in good faith by the Borrower, or, if such transaction is
not one in which there are market terms for substantially similar debt of other
similarly situated borrowers, on terms that are negotiated in good faith on an
arm’s length basis (except, in each case, other than financial covenants and
events of default (other than events of default customary in indentures or
similar instruments that have no analogous provisions in this Agreement or
credit agreements generally), which shall be no more restrictive upon the
Borrower and its Subsidiaries, while any Commitments or Loans are outstanding,
than those set forth in this Agreement; provided that, the Borrower may incur
any Unsecured Longer-Term Indebtedness that otherwise would not meet the
requirements set forth in this parenthetical of this clause (b) if it has duly
made a Modification Offer (whether or not it is accepted by the Required
Lenders) (it being understood that put rights or repurchase or redemption
obligations arising out of circumstances that would constitute a “fundamental
change” (as such term is customarily defined in convertible note offerings) or
be Events of Default under this Agreement shall not be deemed to be more
restrictive for purposes of this definition)); and

(c) is not secured by any assets of any Person.

For the avoidance of doubt, Unsecured Longer-Term Indebtedness shall also
include any refinancing, refunding, renewal or extension of any Unsecured
Longer-Term Indebtedness so long as such refinanced, refunded, renewed or
extended Indebtedness continues to satisfy the requirements of this definition.
Notwithstanding the foregoing, the term Unsecured Longer-Term Indebtedness shall
include any Disqualified Equity Interests so long as the Borrower is not
permitted or required to purchase, redeem, retire, acquire, cancel or terminate
any such Equity Interest (other than (x) as a result of a change of control or
asset sale or (y) in connection with any purchase, redemption, retirement,
acquisition, cancellation or termination with, or in exchange for, Equity
Interest) prior to the date that is 180 days after the Maturity Date.”

(d) Section 2.07(e)(i)(B) of the Credit Agreement is hereby amended by replacing
the amount “$600,000,000” set forth therein with the following amount:
“$900,000,000”.

 

- 3 -



--------------------------------------------------------------------------------

(e) Section 2.09(c) of the Credit Agreement is hereby amended by adding the
following parenthetical immediately following the words “the Revolving Credit
Exposure’s ratable share” set forth therein: “(such ratable share being
determined based on the outstanding principal amount of the Revolving Credit
Exposures as compared to the Other Secured Indebtedness)”.

(f) Section 5.12(b)(iii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“(iii) Scheduled Testing of Values.

(A) Each April 30, July 31, October 31 and February 28 of each calendar year,
commencing on October 31, 2013 (or such other dates as are agreed to by the
Borrower and the Administrative Agent, but in no event less frequently than once
per calendar quarter, each a “Valuation Testing Date”), the Administrative Agent
through an Independent Valuation Provider will test the values determined
pursuant to Section 5.12(b)(ii) above of those Unquoted Investments included in
the Borrowing Base selected by the Administrative Agent; provided, that the
aggregate fair value of such Unquoted Investments tested on any Valuation
Testing Date will be equal to the Tested Amount (as defined below) (or as near
thereto as reasonably practical). For the avoidance of doubt, Unquoted
Investments that are part of the Collateral but not included in the Borrowing
Base shall not be subject to testing under this Section 5.12(b)(iii). The
Administrative Agent shall, to the extent permitted under the terms of its
engagement with the Independent Valuation Provider, promptly provide to the
Borrower and to the agent for any holder of Permitted Indebtedness as directed
by the Borrower copies of all reports prepared pursuant to this
Section 5.12(b)(iii) by the Independent Valuation Provider, it being understood
that such reports will be provided without representation or warranty and may
not be relied upon by an such Person.

(B) For purposes of this Agreement, the “Tested Amount” shall be equal to the
greater of: (i) an amount equal to (y) 125% of the Covered Debt Amount (as of
the applicable Valuation Testing Date) minus (z) the sum of the values of all
Cash and all Quoted Investments included in the Borrowing Base (as of the
applicable Valuation Testing Date) and (ii) 10% of the aggregate value of all
Unquoted Investments included in the Borrowing Base (as of the applicable
Valuation Testing Date); provided, however, in no event shall more than 25% (or,
if clause (ii) applies, 10%, or as near thereto as reasonably practicable) of
the aggregate value of the Unquoted Investments in the Borrowing Base be tested
by the Independent Valuation Provider in respect of any applicable Valuation
Testing Date.

(C) With respect to any Unquoted Investment, if the value of such Unquoted
Investment determined pursuant to Section 5.12(b)(ii) is not more than the
lesser of (1) five (5) points more than the midpoint of the valuation range
(expressed as a percent of par) provided by the Independent Valuation Provider
(provided that the value of such Unquoted Investment is customarily quoted as a
percentage of par) and (2) 110% of the midpoint of the valuation range provided
by the Independent Valuation Provider, then the value for such Unquoted
Investment determined in accordance with Section 5.12(b)(ii) shall continue to
be used as the “Value” for purposes of this Agreement. If the value of any
Unquoted Investment determined pursuant to Section 5.12(b)(ii) is more than the
lesser of the values set forth in clause (C)(1) and (2) (to the extent
applicable), then for such Portfolio Investment, the “Value” for purposes of
this Agreement shall become the lesser of (x) the highest value of the valuation
range provided by the Independent Valuation

 

- 4 -



--------------------------------------------------------------------------------

Provider, (y) five (5) points more than the midpoint of the valuation range
(expressed as a percent of par) provided by the Independent Valuation Provider
(provided that the value of such Unquoted Investment is customarily quoted as a
percentage of par) and (z) 110% of the midpoint of the valuation range provided
by the Independent Valuation Provider. For the avoidance of doubt, any values
determined by the Independent Valuation Provider pursuant to this
Section 5.12(b)(iii) or Section 5.12(b)(iv) shall be used solely for purposes of
determining the “Value” of a Portfolio Investment under this Agreement and shall
not be deemed to be the fair value of such asset as required under ASC 820, for
purposes of the Borrower’s financial statements and the Investment Company Act.”

(g) Section 6.03 of the Credit Agreement is hereby amended by (i) deleting the
word “and” immediately following clause (f) thereof, (ii) replacing the period
immediately following clause (g) thereof with the following text “; and” and
(iii) adding the following new clause (h):

“(h) an Obligor may transfer assets that such Obligor would otherwise be
permitted to own to an Excluded Asset for the sole purpose of facilitating the
transfer of assets from one Excluded Asset (or a Subsidiary that was an Excluded
Asset immediately prior to such disposition) to another Excluded Asset, directly
or indirectly through such Obligor (such assets, the “Transferred Assets”),
provided that (i) no Default exists or is continuing at such time or would
result from any such transfer to or by such Obligor, (ii) the Covered Debt
Amount shall not exceed the Borrowing Base at such time, (iii) the Transferred
Assets are transferred to such Obligor by the transferor Excluded Asset on the
same Business Day that such assets are transferred by such Obligor to the
transferee Excluded Asset, and (iv) following such transfer such Obligor has no
liability, actual or contingent, with respect to the Transferred Assets other
than Standard Securitization Undertakings.”

(h) Section 6.12(a) of the Credit Agreement shall be amended and restated in its
entirety as follows:

“(a) regularly scheduled payments, prepayments or redemptions of principal and
interest in respect thereof required pursuant to the instruments evidencing such
Indebtedness and the payment when due of the types of fees and expenses that are
customarily paid in connection with such Indebtedness (it being understood that:
(w) the conversion features into Permitted Equity Interests under convertible
notes; (x) the triggering of such conversion and/or settlement thereof solely
with Permitted Equity Interests; and (y) any cash payment on account of interest
or expenses on such convertible notes made by the Borrower in respect of such
triggering and/or settlement thereof, shall be permitted under this clause
(a));”

(i) Exhibit E to the Credit Agreement is hereby amended by deleting the word
“Adjusted” before “Borrowing Base” in line (2) of the Borrowing Base
Calculations for each of “Section 6.03(d) Fundamental Changes and Dispositions
of Assets” and “Section 6.04(d) Investments”.

(j) The Guarantee and Security Agreement is hereby amended to delete the bold,
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the bold, double-underlined text (indicated textually
in the same manner as the following example: double-underlined text) as set
forth in the pages of the Guarantee and Security Agreement attached as Exhibit A
hereto.

Section 3. Representations and Warranties. The Borrower represents and warrants
to each Required Lender and the Administrative Agent that on the Amendment
Effective Date (a) the representations and warranties of the Borrower set forth
in Article III of the Credit Agreement and in the other Loan Documents are true
and correct in all material respects (unless the relevant representation and

 

- 5 -



--------------------------------------------------------------------------------

warranty already contains a materiality qualifier or, in the case of the
representations and warranties in Sections 3.01 (first sentence with respect to
the Obligors), 3.02, 3.04, 3.11 and 3.15 of the Credit Agreement, and in
Sections 2.01, 2.02 and 2.04 through 2.08 of the Security Agreement, in each
such case, such representation and warranty shall be true and correct in all
respects) on and as of the Amendment Effective Date, or as to any such
representation or warranty that refers to a specific date, as of such specific
date and (ii) no Default or Event of Default has occurred and is continuing on
the Amendment Effective Date.

Section 4. Conditions Precedent. The amendments to the Credit Agreement and the
Security Agreement set forth in Section 2 of this Amendment shall not become
effective until the date (the “Amendment Effective Date”) on which the
conditions below are satisfied (or, with the prior written consent of the
Required Lenders, waived), each of which shall be reasonably satisfactory to the
Administrative Agent:

(a) Execution. The receipt by the Administrative Agent of counterparts of this
Amendment executed by the Borrower, the Administrative Agent, the Collateral
Agent and Lenders party to the Credit Agreement constituting the Required
Lenders.

(b) Officer’s Certificate. The receipt by the Administrative Agent of a
certificate, dated the Amendment Effective Date and signed by the President, a
Vice President or a Financial Officer of the Borrower, confirming that (i) the
representations and warranties of the Borrower set forth in Article III of the
Credit Agreement and in the other Loan Documents shall be true and correct in
all material respects (unless the relevant representation and warranty already
contains a materiality qualifier or, in the case of the representations and
warranties in Sections 3.01 (first sentence with respect to the Obligors), 3.02,
3.04, 3.11 and 3.15 of the Credit Agreement, and in Sections 2.01, 2.02 and 2.04
through 2.08 of the Security Agreement, in each such case, such representation
and warranty shall be true and correct in all respects) on and as of the
Amendment Effective Date, or as to any such representation or warranty that
refers to a specific date, as of such specific date and (ii) no Default or Event
of Default shall have occurred and be continuing on the Amendment Effective
Date.

The effectiveness of this Amendment is also subject to the payment by the
Borrower of such fees and expenses, if any, as the Borrower shall have agreed to
pay to any Lender or the Administrative Agent in connection herewith, including
the reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy, LLP,
special New York counsel to the Administrative Agent, in connection with the
negotiation, preparation, execution and delivery of this Amendment.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date promptly upon its occurrence, and such notice shall be
conclusive and binding.

Section 5. Miscellaneous. Except as herein provided, each of the Credit
Agreement and the Security Agreement shall remain unchanged and in full force
and effect. This Amendment shall constitute a “Loan Document” for all purposes
of the Credit Agreement and the other Loan Documents. The execution, delivery
and effectiveness of this Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents. This Amendment may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same amendatory instrument and any of the parties hereto may execute this
Amendment by signing any such counterpart. Delivery of an executed counterpart
of a signature page to this Amendment by electronic transmission shall be
effective as delivery of a manually executed counterpart to this Amendment.
Sections 9.09 and 9.10 of the Credit Agreement shall apply to this Amendment,
mutatis mutandis, as if set out in full herein and as if references therein to
“this Agreement” were to “this Amendment”.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

CORPORATE CAPITAL TRUST, INC. By:  

/s/ Paul S. Saint-Pierre

  Name:   Paul S. Saint-Pierre   Title:   Chief Financial Officer FCF LLC,

as a Subsidiary Guarantor

By its sole member, Corporate Capital Trust, Inc.

By:  

/s/ Paul S. Saint-Pierre

  Name:  

Paul S. Saint-Pierre

  Title:  

Treasurer and Secretary

AGENT JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

By:  

/s/ Lauren Gubkin

  Name:  

Lauren Gubkin

  Title:  

Vice President

    J.P. Morgan

 

LENDERS Bank of America, N.A., as a Lender By:  

/s/ Mark Short

  Name:  

Mark Short

  Title:  

Director

Bank of New York Mellon, as a Lender By:  

/s/ Jean Earley

  Name:   Jean Earley   Title:   Vice President BARCLAYS BANK PLC, as a Lender
By:  

/s/ Vanessa Kurbatskiy

  Name:   Vanessa Kurbatskiy   Title:   Vice President BMO Harris Bank, N.A., as
a Lender By:  

/s/ Joan Spiotto

  Name:   Joan Spiotto   Title:   Vice President CREDIT SUISSE AG CAYMAN ISLAND
BRANCH, as a Lender By:  

/s/ Doreen Barr

  Name:   Doreen Barr   Title:   Authorized Signatory By:  

/s/ Alex Verdone

  Name:   Alex Verdone   Title:   Authorized Signatory EverBank Commercial
Finance, Inc., as a Lender By:  

/s/ Edward McGugan

  Name:   Edward McGugan   Title:   Managing Director GOLDMAN SACHS BANK USA, as
a Lender By:  

/s/ Michelle Latzoni

  Name:   Michelle Latzoni   Title:   Authorized Signatory (Lenders continued on
following page)

 

- 7 -



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as a Lender By:  

/s/ Edwin Soogrim

  Name:   Edwin Soogrim   Title:   Vice President ING Capital LLC, as a Lender
By:  

/s/ Patrick Frisch

  Name:   Patrick Frisch   Title:   Managing Director By:  

/s/ Kunduck Moon

  Name:   Kunduck Moon   Title:   Managing Director Mizuho Bank, Ltd., as a
Lender By:  

/s/ James R. Fayen

  Name:   James R. Fayen   Title:   Deputy General Manager Morgan Stanley Bank,
N.A., as a Lender By:  

/s/ Harry Comninellis

  Name:   Harry Comninellis   Title:   Authorized Signatory Royal Bank of
Canada, as a Lender By:  

/s/ Greg De Rise

  Name:   Greg De Rise   Title:  

Authorized Signatory

 

- 8 -



--------------------------------------------------------------------------------

Exhibit A

EXECUTION VERSION

GUARANTEE AND

SECURITY AGREEMENT

dated as of September 4, 2013

between

CORPORATE CAPITAL TRUST, INC.,

as Borrower,

THE SUBSIDIARY GUARANTORS,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS, ETC.

     2   

1.01

 

Certain Uniform Commercial Code Terms

     2   

1.02

 

Additional Definitions

     2   

1.03

 

Terms Generally

     1112   

SECTION 2.

 

REPRESENTATIONS AND WARRANTIES

     1112   

2.01

 

Organization

     12   

2.02

 

Authorization; Enforceability

     12   

2.03

 

Governmental Approvals; No Conflicts

     12   

2.04

 

Title

     1213   

2.05

 

Names, Etc.

     1213   

2.06

 

Changes in Circumstances

     1213   

2.07

 

Promissory Notes

     13   

2.08

 

Deposit Accounts and Securities Accounts

     13   

SECTION 3.

 

GUARANTEE

     1314   

3.01

 

The Guarantee

     1314   

3.02

 

Obligations Unconditional

     1314   

3.03

 

Reinstatement

     1415   

3.04

 

Subrogation

     1415   

3.05

 

Remedies

     15   

3.06

 

Continuing Guarantee

     15   

3.07

 

Instrument for the Payment of Money

     15   

3.08

 

Rights of Contribution

     1516   

3.09

 

General Limitation on Guarantee Obligations

     16   

3.10

 

Indemnity by Borrower

     1617   

3.11

 

Keepwell

     1617   

SECTION 4.

 

COLLATERAL

     17   

SECTION 5.

 

CERTAIN AGREEMENTS AMONG SECURED PARTIES

     1819   

5.01

 

Priorities; Additional Collateral

     1819   

5.02

 

Turnover of Collateral

     1819   

5.03

 

Cooperation of Secured Parties

     1920   

5.04

 

Limitation upon Certain Independent Actions by Secured Parties

     1920   

5.05

 

No Challenges

     1920   

5.06

 

Rights of Secured Parties as to Secured Obligations

     1920   

5.07

 

Certain Undertakings with respect to Excluded Assets

     2021   

 

Guarantee and Security Agreement



--------------------------------------------------------------------------------

SECTION 6.

 

DESIGNATION OF DESIGNATED INDEBTEDNESS; RECORDKEEPING, ETC.

     2021   

6.01

 

Designation of Other Secured Indebtedness

     2021   

6.02

 

Recordkeeping

     2122   

SECTION 7.

 

COVENANTS OF THE OBLIGORS

     2123   

7.01

 

Delivery and Other Perfection

     2223   

7.02

 

Other Financing Statements or Control

     2224   

7.03

 

Additional Subsidiary Guarantors

     2324   

SECTION 8.

 

ACCELERATION NOTICE; REMEDIES; DISTRIBUTION OF COLLATERAL

     2425   

8.01

 

Notice of Acceleration

     2425   

8.02

 

Preservation of Rights

     2426   

8.03

 

Events of Default, Etc.

     2426   

8.04

 

Deficiency

     2527   

8.05

 

Private Sale

     2527   

8.06

 

Application of Proceeds

     2627   

8.07

 

Attorney-in-Fact

     2729   

SECTION 9.

 

THE COLLATERAL AGENT

     2729   

9.01

 

Appointment, Powers and Immunities

     2729   

9.02

 

Information Regarding Secured Parties

     2830   

9.03

 

Reliance by Collateral Agent

     2830   

9.04

 

Rights as a Secured Party

     2931   

9.05

 

Indemnification

     2931   

9.06

 

Non-Reliance on Collateral Agent and Other Secured Parties

     2931   

9.07

 

Failure to Act

     3032   

9.08

 

Resignation of Collateral Agent

     3032   

9.09

 

Agents and Attorneys-in-Fact

     3032   

SECTION 10.

 

MISCELLANEOUS

     3032   

10.01

 

Notices

     3032   

10.03

 

Amendments, Etc.

     3133   

10.04

 

Expenses; Indemnity; Damage Waiver

     3335   

10.05

 

Successors and Assigns

     3537   

10.06

 

Counterparts; Integration; Effectiveness; Electronic Execution

     3537   

10.07

 

Severability

     3638   

10.08

 

Governing Law; Submission to Jurisdiction

     3638   

10.09

 

Waiver of Jury Trial

     3639   

10.10

 

Headings

     3739   

 

Guarantee and Security Agreement

- ii -



--------------------------------------------------------------------------------

GUARANTEE AND SECURITY AGREEMENT

GUARANTEE AND SECURITY AGREEMENT (the “Agreement”) dated as of September 4,
2013, between CORPORATE CAPITAL TRUST, INC., a corporation duly organized and
validly existing under the laws of the State of Maryland (the “Borrower”); each
entity that is or becomes a “SUBSIDIARY GUARANTOR” pursuant to Section 7.03
hereof (collectively, the “Subsidiary Guarantors” and, together with the
Borrower, the “Obligors”); JPMORGAN CHASE BANK, N.A., as administrative agent
for the parties defined as “Lenders” under the Credit Agreement referred to
below (in such capacity, together with its successors in such capacity, the
“Administrative Agent”); each “Financing Agent” or “Designated Indebtedness
Holder” that becomes a party hereto after the date hereof pursuant to
Section 6.01 hereof; and JPMORGAN CHASE BANK, N.A., as collateral agent for the
Secured Parties hereinafter referred to (in such capacity, together with its
successors in such capacity, the “Collateral Agent”).

W I T N E S S E T H :

WHEREAS, concurrently with the execution and delivery of this Agreement the
Borrower, certain lenders and the Administrative Agent are entering into a
Senior Secured Credit Agreement (the “Credit Agreement”), dated as of the date
hereof between the Borrower, the lenders party thereto, the Administrative Agent
and the Syndication Agent pursuant to which such lenders have agreed to extend
credit (by means of loans and letters of credit) to the Borrower from time to
time;

WHEREAS, the Borrower may from time to time after the date hereof wish to incur
additional indebtedness permitted under the Credit Agreement that the Borrower
wishes to designate as “Designated Indebtedness” under this Agreement to be
entitled to the benefits of this Agreement;

WHEREAS, to induce such lenders to extend credit to the Borrower under the
Credit Agreement, and the holders of such “Designated Indebtedness” to extend
other credit to the Borrower, the Borrower wishes to provide (a) for certain of
its Subsidiaries from time to time to become parties hereto and to guarantee the
payment of the Guaranteed Obligations (as hereinafter defined), and
(b) collateral security for the Secured Obligations (as hereinafter defined);

WHEREAS, the Administrative Agent (on behalf of itself and such lenders), any
Financing Agent (on behalf of itself and the holders of the “Designated
Indebtedness” for which it serves as agent, representative or trustee) and each
Designated Indebtedness Holder that becomes a party hereto pursuant to
Section 6.01 are or will be entering into this Agreement for the purpose of
setting forth their respective rights to the Collateral (as hereinafter
defined); and

WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral pursuant to the terms and conditions set forth herein;

 

Guarantee and Security Agreement



--------------------------------------------------------------------------------

NOW THEREFORE, the parties hereto hereby agree as follows:

Section 1. Definitions, Etc.

1.01 Certain Uniform Commercial Code Terms. As used herein, the terms “Account”,
“Chattel Paper”, “Commodity Account”, “Commodity Contract”, “Deposit Account”,
“Document”, “Electronic Chattel Paper”, “General Intangible”, “Indorsement”,
“Instrument”, “Investment Property”, “Letter-of-Credit Right”, “Proceeds”,
“Promissory Note” and “Tangible Chattel Paper” have the respective meanings set
forth in Article 9 of the NYUCC, and the terms “Certificated Security”,
“Clearing Corporation”, “Entitlement Holder”, “Financial Asset”, “Securities
Account”, “Security”, “Security Entitlement” and “Uncertificated Security” have
the respective meanings set forth in Article 8 of the NYUCC.

1.02 Additional Definitions. Capitalized terms used herein and not otherwise
defined herein have the meanings set forth in the Credit Agreement. In addition,
as used herein:

“Acceleration” means the Secured Obligations of any Secured Party having been
declared (or become) due and payable in full in accordance with the applicable
Debt Documents following the occurrence of an eventEvent of defaultDefault by
the Borrower and expiration of any applicable grace period with respect thereto.

“Acceleration Notice” has the meaning specified in Section 8.01.

“Agent Members” means members of, or participants in, a depositary, including
the Depositary, Euroclear or Clearstream.

“Appointed Party” has the meaning specified in Section 5.04.

“Borrowing Base” means, collectively, “Borrowing Base” or “Collateral Base” as
defined in the Credit Agreement or as defined in any Designated Debt Document.

“Clearing Corporation Security” means a security that is registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.

“Clearstream” means Clearstream Banking, société anonyme, a corporation
organized under the laws of the Grand Duchy of Luxembourg.

“Clearstream Security” means a Security that (a) is a debt or equity security
and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred.

“Collateral” has the meaning assigned to such term in Section 4.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

Guarantee and Security Agreement

- 2 -



--------------------------------------------------------------------------------

“Control” means “control” as defined in Section 9-104, 9-105, 9-106 or 9-107 of
the NYUCC, as applicable.

“Control Agreement” means the Custody Account Control Agreement and each other
control agreement, in form and substance reasonably satisfactory to the
Collateral Agent, executed and delivered by the applicable Obligor, the
Collateral Agent, and the applicable securities intermediary with respect to a
Securities Account or bank with respect to a Deposit Account.

“Credit Agreement Commitments” means the Commitments of the Lenders under and as
defined in the Credit Agreement (or if the Commitments have been terminated, the
“Revolving Credit Exposure” as defined in the Credit Agreement).

“Credit Agreement Obligations” means, collectively, all obligations of the
Borrower to the Lenders and the Administrative Agent under the Credit Agreement,
including in each case in respect of the principal of and interest on the loans
made, or letters of credit issued, thereunder, and all fees, indemnification
payments and other amounts whatsoever, whether direct or indirect, absolute or
contingent, now or hereafter from time to time owing by the Borrower to the
Administrative Agent or the Lenders or any of them under or in respect of the
Credit Agreement, and including all interest and expenses accrued or incurred
subsequent to the commencement of any bankruptcy or insolvency proceeding with
respect to the Borrower, whether or not such interest or expenses are allowed as
a claim in such proceeding.

“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding PortfolioSpecified Investments constituting part of the
Collateral on behalf of the Obligors, or any successor in such capacity,
pursuant to the Custodian Agreement. The term “Custodian” includes any agent or
sub-custodian acting on behalf of the Custodian.

“Custodian Agreement” means the Custodian Agreement dated as of March 24, 2011
between the Borrower and State Street Bank and Trust Company.

“Custody Account Control Agreement” means the Control Agreement dated as of
September 4, 2013 between the Borrower, the Collateral Agent and State Street
Bank and Trust Company.

“Debt Documents” means, collectively, the Credit Agreement, the Designated
Indebtedness Documents, any Hedging Agreement evidencing or relating to any
Hedging Agreement Obligations and the Security Documents.

“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any PortfolioSpecified Investment constituting
part of the Collateral, that such PortfolioSpecified Investment is held,
registered or covered by a recorded UCC-1 financing statement as described
below, in each case in a manner reasonably satisfactory to the Collateral Agent
(it being understood that, until the Collateral Agent advises the Borrower

 

Guarantee and Security Agreement

- 3 -



--------------------------------------------------------------------------------

in writing with reasonable specificity that it is not satisfied and/or pursuant
to the last sentence of this definition, the conditions set forth below shall be
deemed to have been met):

(a) subject to clause (m) below, in the case of each Certificated Security
(other than a Special Equity Interest, U.S. Government Security, Clearing
Corporation Security, Euroclear Security or a Clearstream Security), that such
Certificated Security is in the possession of the Collateral Agent and
registered in the name of the Collateral Agent (or its nominee) or Indorsed to
the Collateral Agent or in blank (or that such Certificated Security is in the
possession of the Custodian and registered in the name of the Custodian (or its
nominee) or Indorsed to the Custodian or in blank under an arrangement where
either (i) the Custodian has agreed to hold such Certificated Security as agent
or bailee on behalf of the Collateral Agent or (ii) the Custodian has credited
the same to a Securities Account for which the Custodian is a Securities
Intermediary and has agreed that such Certificated Security constitutes a
Financial Asset and that the Collateral Agent has Control over such Securities
Account);

(b) subject to clause (m) below, in the case of each Instrument, that such
Instrument is in the possession of the Collateral Agent Indorsed to the
Collateral Agent or in blank (or that such Instrument is in the possession of
the Custodian under an arrangement where either (i) the Custodian has agreed to
hold such Instrument as agent or bailee on behalf of the Collateral Agent or
(ii) the Custodian has credited the same to a Securities Account for which the
Custodian is a Securities Intermediary and has agreed that such Instrument
constitutes a Financial Asset and that the Collateral Agent has Control over
such Securities Account);

(c) subject to clause (m) below, in the case of each Uncertificated Security
(other than a Special Equity Interest, U.S. Government Security, Clearing
Corporation Security, Euroclear Security or Clearstream Security), that such
Uncertificated Security is (i) registered on the books of the issuer thereof to
the Collateral Agent (or its nominee), or that such Uncertificated Security is
registered on the books of the issuer thereof to the Custodian (or its nominee)
under an arrangement where the Custodian has credited the same to a Securities
Account for which the Custodian is a Securities Intermediary and has agreed that
such Uncertificated Security constitutes a Financial Asset and that the
Collateral Agent has Control over such Securities Account or (ii) the issuer
thereof has agreed that it will comply with instructions originated by
Collateral Agent (or its nominee) or the Custodian (or its nominee), as the case
may be, without further consent by the registered owner thereof;

(d) subject to clause (m) below, in the case of each Clearing Corporation
Security, that such Clearing Corporation Security is credited to a Securities
Account of the Collateral Agent at such Clearing Corporation (and, if such
Clearing Corporation Security is a Certificated Security, that the same is in
the possession of such Clearing Corporation, or of an agent or custodian on its
behalf), or that such Clearing Corporation Security is credited to a Securities
Account of the Custodian at such Clearing Corporation (and, if a Certificated
Security, so held in the possession of such Clearing Corporation, or of an agent
or custodian on its behalf) and the Security Entitlement of the Custodian in

 

Guarantee and Security Agreement

- 4 -



--------------------------------------------------------------------------------

such Clearing Corporation Securities Account has been credited by the Custodian
to a Securities Account for which the Custodian is a Securities Intermediary
under an arrangement where the Custodian has agreed that such Security
constitutes a Financial Asset and that the Collateral Agent has Control over
such Securities Account;

(e) in the case of each Euroclear Security and Clearstream Security, that the
actions described in clause (d) above have been taken with respect to such
Security as if such Security were a Clearing Corporation Security and Euroclear
and Clearstream were Clearing Corporations, provided that within 30 days of
request by the Collateral Agent to the Borrower and the Custodian, such
additional actions shall have been taken as shall be necessary under the law of
Belgium (in the case of Euroclear) and Luxembourg (in the case of Clearstream)
to accord the Collateral Agent rights substantially equivalent to Control over
such Security under the NYUCC;

(f) in the case of each U.S. Government Security, that such U.S. Government
Security is credited to a securities account of the Collateral Agent at a
Federal Reserve Bank, or that such U.S. Government Security is credited to a
Securities Account of the Custodian at a Federal Reserve Bank and the Security
Entitlement of the Custodian in such Federal Reserve Bank Securities Account has
been credited by the Custodian to a Securities Account for which the Custodian
is a Securities Intermediary under an arrangement where the Custodian has agreed
that such U.S. Government Security constitutes a Financial Asset and that the
Collateral Agent has Control over such Securities Account;

(g) subject to clause (m) below, in the case of a Special Equity Interest
constituting a Certificated Security, that the holder of the first Lien on such
Certificated Security has possession of such Certificated Security in the United
States (which has been registered in the name of such holder (or its nominee) or
Indorsed to such holder or in blank) and has agreed to deliver the certificates
evidencing such Certificated Security directly to the Collateral Agent upon the
discharge of such Lien and has acknowledged that it holds such certificates for
the Collateral Agent subject to such Lien (it being understood that, upon
receipt of any such Certificated Security, if so requested by the Borrower the
Collateral Agent shall deliver the same to the Custodian to be held in
accordance with the provisions of clause (a) above) and, in the case of a
Special Equity Interest constituting an Uncertificated Security, that the holder
of the first Lien on such Uncertificated Security has been registered as the
holder thereof on the books of the issuer thereof and acknowledged that it holds
such Uncertificated Security for the Collateral Agent subject to such Lien,
provided that the provisions of this clause (g) shall not apply to any
Investment referred to in Part B of Schedule II of the Credit Agreement (which
Investments are deemed Delivered);

(h) in the case of any Tangible Chattel Paper, that the original of such
Tangible Chattel Paper is in the possession of the Collateral Agent in the
United States (or in the possession of the Custodian in the United States under
an arrangement where the Custodian has agreed to hold such Tangible Chattel
Paper as agent or bailee on behalf of the Collateral Agent) and any agreements
that constitute or evidence such Tangible

 

Guarantee and Security Agreement

- 5 -



--------------------------------------------------------------------------------

Chattel Paper is free of any marks or notations indicating that it is then
pledged, assigned or otherwise conveyed to any Person other than the Collateral
Agent;

(i) in the case of each General Intangible (including any participation in a
debt obligations) of an Obligor organized in the United States, that such
General Intangible falls within the collateral description of a UCC-1 financing
statement, naming the relevant Obligor as debtor and the Collateral Agent as
secured party and filed in the jurisdiction of organization of such relevant
Obligor, provided that in the case of a participation in a debt obligation
(which debt obligations is evidenced by an Instrument), either (i) the criteria
in clause (b) above have been satisfied with respect to such Instrument,
(ii) such Instrument is in the possession of the applicable participating
institution in the United States, and commercially reasonable efforts are taken
to ensure that such participating institution has acknowledged in writing that
it holds possession of such Instrument for the benefit of the Collateral Agent
(or for the benefit of the Custodian, and the Custodian has agreed that it holds
the interest in such Instrument as agent or bailee on behalf of the Collateral
Agent) or (iii) such Instrument is in the possession of the applicable
participating institution outside of the United States and such participating
institution (and, if applicable, the obligor that issued such Instrument) has
taken such actions as shall be necessary under the law of the jurisdiction where
such Instrument is physically located to accord the Collateral Agent rights
substantially equivalent to Control over such Instrument under the NYUCC;

(j) in the case of each General Intangible (including any participation in a
debt obligations) of an Obligor not organized in the United States, that such
Obligor shall have taken such action as shall be necessary to accord the
Collateral Agent rights substantially equivalent to a perfected first-priority
security interest (subject to Permitted Liens) in such General Intangible under
the NYUCC;

(k) in the case of any Deposit Account or Securities Account, that the bank or
Securities Intermediary at which such Deposit Account or Securities Account, as
applicable, is located has agreed that the Collateral Agent has Control over
such Deposit Account or Securities Account, or that such Deposit Account or
Securities Account is in the name of the Custodian and the Custodian has
credited its rights in respect of such Deposit Account or Securities Account
(the “Underlying Accounts”) to a Securities Account for which the Custodian is a
Securities Intermediary under an arrangement where the Custodian has agreed that
the rights of the Custodian in such Underlying Accounts constitute a Financial
Asset and that the Collateral Agent has Control over such Securities Account;

(l) in the case of any money (regardless of currency), that such money has been
credited to a Deposit Account or Securities Account over which the Collateral
Agent has Control as described in clause (k) above;

(m) in the case of any Certificated Security, Uncertificated Security,
Instrument or Special Equity Interest either physically located outside of the
United States or issued by a Person organized outside of the United States, that
such additional

 

Guarantee and Security Agreement

- 6 -



--------------------------------------------------------------------------------

actions shall have been taken as shall be necessary under applicable law to
accord the Collateral Agent rights substantially equivalent to those accorded to
a secured party under the NYUCC that has possession or control of such
Certificated Security, Uncertificated Security, Instrument or Special Equity
Interest; and

(n) in the case of each PortfolioSpecified Investment not of a type covered by
the foregoing clauses (a) through (m) that such PortfolioSpecified Investment
has been transferred to the Collateral Agent in accordance with applicable law
and regulation.

“Depositary” means The Depositary Trust Company, its nominees and their
respective successors.

“Designated Indebtedness” means any Other Secured Indebtedness as defined in the
Credit Agreement and, to the extent defined therein, each other Designated
Indebtedness Document (including, without limitation, any prepayment penalty,
premium, make-whole fee or similar amounts owed in connection with such
indebtedness) that has been designated by the Borrower at the time of the
incurrence thereof as “Designated Indebtedness” for purposes of this Agreement
in accordance with the requirements of Section 6.01.

“Designated Indebtedness Commitments” means the commitments of the holders of
Designated Indebtedness to extend credit to the Borrower that will give rise to
Designated Indebtedness hereunder.

“Designated Indebtedness Documents” means, in respect of any Designated
Indebtedness, all documents or instruments pursuant to which such Designated
Indebtedness shall be incurred or otherwise governing the terms or conditions
thereof.

“Designated Indebtedness Holders” means, in respect of any Designated
Indebtedness, the Persons from time to time holding such Designated
Indebtedness.

“Designated Indebtedness Obligations” means, collectively, in respect of any
Designated Indebtedness, all obligations of any Obligor to any Designated
Indebtedness Holder or Financing Agent under the Designated Indebtedness
Documents relating to such Designated Indebtedness, including in each case in
respect of the principal of and interest on loans made, letters of credit issued
and any notes or other instruments issued thereunder, all reimbursement
obligations, fees, indemnification payments and other amounts whatsoever,
whether direct or indirect, absolute or contingent, now or hereafter from time
to time owing to any Designated Indebtedness Holder or any Financing Agent or
any of them under or in respect of such Designated Indebtedness Documents, and
including all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to such
Obligor, whether or not such interest or expenses are allowed as a claim in such
proceeding.

“Equity Interest” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this

 

Guarantee and Security Agreement

- 7 -



--------------------------------------------------------------------------------

Agreement, “Equity Interests” shall not include convertible debt unless and
until such debt has been converted to capital stock.

“Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear system.

“Euroclear Security” means a Security that (a) is a debt or equity Security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.

“Event of Default” means any Event of Default under and as defined in the Credit
Agreement or any comparable event under any Designated Indebtedness Document or
Hedging Agreement.

“Excluded Account” means (i) any accounts which hold (A) Excluded Assets (to the
extent not included in the Collateral pursuant to Section 10.03(g)), (B) money
or financial assets of any Designated Subsidiary or (C) money or financial
assets of any other Excluded Asset, in the case of any such account described in
this caluseclause (i), so long as such account does not otherwise hold any
Collateral and (ii)(A) any payroll account so long as such payroll account is
coded as such, (B) withholding tax, pension fund accounts, 401(k) accounts and
fiduciary accounts or any trust account maintained solely on behalf of a
PortfolioSpecified Investment or Excluded Assets and (C) checking accounts of
the Obligors that do not contain, at any one time, an aggregate balance in
excess of $500,000.

“Excluded Assets” means the entities identified as Excluded Assets in Schedule
VIII to the Credit Agreement, any CDO Securities and finance lease obligations,
and each Designated Subsidiary, and any similar assets or entities in which any
Obligor holds an interest on or after the Effective Date, and, in each case,
their respective Subsidiaries, unless, in the case of any such asset or entity,
the Borrower designates in writing to the Collateral Agent that such asset or
entity is not to be an Excluded Asset.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Financing Agent” means, in respect of any Designated Indebtedness, any trustee,
representative or agent for the holders of such Designated Indebtedness.

 

Guarantee and Security Agreement

- 8 -



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B between the Collateral Agent and an
entity that, pursuant to Section 7.03, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall reasonably
request, consistent with the requirements of Section 7.03).

“Guaranteed Obligations” means, collectively, the Credit Agreement Obligations,
the Designated Indebtedness Obligations and the Hedging Agreement Obligations.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement
entered into by any Obligor.

Notwithstanding the foregoing, the Borrower may, at its option, elect that a
Hedging Agreement that would otherwise be entitled to the benefits of this
Agreement, and that would otherwise give rise to Hedging Agreement Obligations
hereunder, not be treated as a Hedging Agreement, and not give rise to Hedging
Agreement Obligations, hereunder. Such election shall be effected by delivery by
the Borrower to the Collateral Agent of a notice to such effect, confirmed in
writing by the respective hedge counterparty party to such Hedging Agreement.

“Hedging Agreement Obligations” means, collectively, all obligations of any
Obligor to any Lender (or any affiliate thereof) under any Hedging Agreement,
including in each case all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to such Lender (or any affiliate thereof) under such
Hedging Agreement, and including all interest and expenses accrued or incurred
subsequent to the commencement of any bankruptcy or insolvency proceeding with
respect to such Obligor, whether or not such interest or expenses are allowed as
a claim in such proceeding.

For purposes hereof, it is understood that any obligations of any Obligor to a
Person arising under a Hedging Agreement entered into at the time such Person
(or an affiliate thereof) is a “Lender” party to the Credit Agreement shall
nevertheless continue to constitute Hedging Agreement Obligations for purposes
hereof, notwithstanding that such Person (or its affiliate) may have assigned
all of its Loans and other interests in the Credit Agreement and, therefore, at
the time a claim is to be made in respect of such obligations, such Person (or
its affiliate) is no longer a “Lender” party to the Credit Agreement, provided
that neither such Person nor any such affiliate shall be entitled to the
benefits of this Agreement (and such obligations shall not constitute Hedging
Agreement Obligations hereunder) unless, at or prior to the time it ceased to be
a Lender hereunder, it shall have notified the Administrative Agent in writing
of the existence of such agreement. The “outstanding amount” of Hedging
Agreement

 

Guarantee and Security Agreement

- 9 -



--------------------------------------------------------------------------------

Obligations at any time of determination is the amount (not less than zero) that
would be owed by the Obligor (giving effect to any legally binding netting
arrangements) upon the termination of such Hedging Agreement at such time.

“Indemnitee” has the meaning assigned to such term in Section 9.05.

“Lenders” means the “Lenders” under and as defined in the Credit Agreement or
any Designated Indebtedness Document.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Notice of Designation” has the meaning specified in Section 6.01.

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Required Secured Parties” means Secured Parties holding more than 50% of the
aggregate amount of the Credit Agreement Commitments, the Designated
Indebtedness Commitments (or Loans outstanding that were made pursuant to the
Designated Indebtedness Commitments if such Designated Indebtedness Commitments
have terminated) and the Hedging Agreement Obligations; provided that, for
purposes hereof, so long as no Trigger Event has occurred and is continuing,
(i) in calculating whether the aggregate amount of Credit Agreement Commitments
have made a determination to take (or to authorize or instruct the Collateral
Agent to take) an action, or to refrain (or to instruct the Collateral Agent to
refrain) from taking an action hereunder, the entire amount of the Credit
Agreement Commitments shall be deemed to have made such determination if Lenders
holding more than 50% of the aggregate amount of the Credit Agreement
Commitments have made such determination (i.e., a determination by a majority in
interest of the Lenders votes the entire Credit Agreement Commitments) and
(ii) in calculating whether the aggregate amount of Designated Indebtedness
Commitments have made a determination to take (or to authorize or instruct the
Collateral Agent to take) an action, or to refrain (or to instruct the
Collateral Agent to refrain) from taking an action hereunder, the entire amount
of the Designated Indebtedness Commitments shall be deemed to have made such
determination if holders of Designated Indebtedness constituting more than 50%
of the aggregate amount of the Designated Indebtedness Commitments have made
such determination (i.e., a determination by a majority in interest of such
votes the entire Designated Indebtedness Commitments).

“Secured Obligations” means, collectively, (a) in the case of the Borrower, the
Credit Agreement Obligations, the Designated Indebtedness Obligations and the
Hedging

 

Guarantee and Security Agreement

- 10 -



--------------------------------------------------------------------------------

Agreement Obligations, (b) in the case of the Subsidiary Guarantors, the
obligations of the Subsidiary Guarantors in respect of the Guaranteed
Obligations pursuant to Section 3.01 and the Designated Indebtedness Documents
and (c) in the case of all Obligors, all present and future obligations of the
Obligors to the Secured Parties, or any of them, hereunder or under any other
Security Document. The Secured Obligations shall in no event include Excluded
Swap Obligations.

“Secured Party” means, collectively, the Lenders, the Administrative Agent, each
Designated Indebtedness Holder, the holder of any Hedging Agreement Obligations,
each Financing Agent and the Collateral Agent.

“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person. As used in this Agreement, “Shares” shall not
include convertible debt unless and until such debt has been converted to
capital stock.

“Specified Actions” has the meaning specified in Section 5.04.

“Specified Investment” means any “Portfolio Investment” under and as defined in
the Credit Agreement or any Designated Indebtedness Document.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any Hedging Agreement that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Trigger Event” means any of the following events or conditions:

(a) Acceleration of Secured Obligations representing 66-2/3% or more of the
aggregate Secured Obligations at the time outstanding;

(b) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Obligor or its debts, or of a substantial part of its assets,
under any Federal or state bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Obligor or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 60 or more days or an order
or decree approving or ordering any of the foregoing shall be entered; or

(c) any Obligor shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal
or state bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (b) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Obligor or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the

 

Guarantee and Security Agreement

- 11 -



--------------------------------------------------------------------------------

benefit of creditors or (vi) take any corporate or other action for the purpose
of effecting any of the foregoing.

1.03 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections, Exhibits and Annexes shall be construed to refer
to Sections of, and Exhibits and Annexes to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 2. REPRESENTATIONS AND WARRANTIES. Each Obligor represents and warrants
to the Secured Parties that:

2.01 Organization. Such Obligor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.

2.02 Authorization; Enforceability. The execution, delivery and performance of
this Agreement, and the granting of the Liens contemplated hereunder, are within
such Obligor’s corporate or other powers and have been duly authorized by all
necessary corporate or other action, including by all necessary shareholder
action. This Agreement has been duly executed and delivered by such Obligor and
constitutes a legal, valid and binding obligation of such Obligor, enforceable
in accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

2.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been or will be obtained or made and are or will be in full force and
effect and (ii) filings and recordings in respect of the Liens created pursuant
hereto, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of any Obligor or any order of any
Governmental Authority, (c) will not violate or result in a default in any
material respect under any indenture, agreement

 

Guarantee and Security Agreement

- 12 -



--------------------------------------------------------------------------------

or other instrument binding upon any Obligor or any of its assets, or give rise
to a right thereunder to require any payment to be made by any such Person, and
(d) except for the Liens created pursuant hereto, will not result in the
creation or imposition of any Lien on any asset of any Obligor (other than any
Permitted Lien).

2.04 Title. Such Obligor is the sole beneficial owner of the Collateral in which
a security interest is granted by such Obligor hereunder and no Lien exists upon
such Collateral other than (a) the security interest created or provided for
herein, which security interest constitutes a valid first and prior perfected
Lien on the Collateral (except that any such security interest in a Special
Equity Interest may be subject to a Lien in favor of a creditor of the issuer of
such Special Equity Interest as contemplated by the definition of such term in
Section 1.02) and (b) other Liens not prohibited by the provisions of any Debt
Document.

2.05 Names, Etc. The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and
mailing address of the Borrower as of the date hereof are correctly set forth in
Annex 1 (and of each Obligor as of the date of the Guarantee Assumption
Agreement referred to below are set forth in the supplement to Annex 1 in
Appendix A to the Guarantee Assumption Agreement executed and delivered by such
Obligor pursuant to Section 7.03).

2.06 Changes in Circumstances. No Obligor has (a) within the period of four
months prior to the date hereof (or, in the case of any Subsidiary Guarantor,
within the period of four months prior to the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement), changed its location (as defined
in Section 9-307 of the NYUCC), (b) as of the date hereof (or, with respect to
any Subsidiary Guarantor, as of the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement), changed its name or (c) as of the date hereof
(or, with respect to any Subsidiary Guarantor, as of the date it becomes a party
hereto pursuant to a Guarantee Assumption Agreement), become a “new debtor” (as
defined in Section 9-102(a)(56) of the NYUCC) with respect to a currently
effective security agreement previously entered into by any other Person and
binding upon such Obligor, in each case except as notified in writing to the
Collateral Agent prior to the date hereof (or, in the case of any Subsidiary
Guarantor, prior to the date it becomes a party hereto pursuant to a Guarantee
Assumption Agreement).

2.07 Promissory Notes. Annex 2 sets forth a complete and correct list of all
Promissory Notes (other than any previously delivered to the Custodian or held
in a Securities Account referred to in Annex 3) held by the Borrower on the date
hereof (or held by a Subsidiary Guarantor on the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement) and having an aggregate unpaid
principal amount in excess of $1,000,000.

2.08 Deposit Accounts and Securities Accounts. Annex 3 sets forth a complete and
correct list of all Deposit Accounts, Securities Accounts and Commodity Accounts
of the Borrower on the date hereof (and of any Subsidiary Guarantor on the date
it becomes a party hereto pursuant to a Guarantee Assumption Agreement), except
for any Excluded Accounts.

 

Guarantee and Security Agreement

- 13 -



--------------------------------------------------------------------------------

SECTION 3. GUARANTEE.

3.01 The Guarantee. The Subsidiary Guarantors hereby jointly and severally
guarantee to each of the Secured Parties and their respective successors and
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations. The Subsidiary
Guarantors hereby further jointly and severally agree that if the Borrower shall
fail to pay in full when due (whether at stated or extended maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Subsidiary
Guarantors will jointly and severally pay the same without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

3.02 Obligations Unconditional. The obligations of the Subsidiary Guarantors
under Section 3.01 are irrevocable, absolute and unconditional, joint and
several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than the satisfaction in full of the Guaranteed
Obligations), it being the intent of this Section 3 that the obligations of the
Subsidiary Guarantors hereunder shall be absolute and unconditional under any
and all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Subsidiary Guarantors hereunder, which shall
remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement, the other Debt Documents or any
other agreement or instrument referred to herein or therein shall be waived or
any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with; or

(d) any Lien or security interest granted to, or in favor of, any Secured Party
as security for any of the Guaranteed Obligations shall fail to be perfected.

 

Guarantee and Security Agreement

- 14 -



--------------------------------------------------------------------------------

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against the Borrower
under this Agreement, the other Debt Documents or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obligations.

3.03 Reinstatement. The obligations of the Subsidiary Guarantors under this
Section 3 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations and such holder of a Guaranteed Obligation has
returned to the Borrower or its designee any such rescinded payment, whether as
a result of any proceedings in bankruptcy or reorganization or otherwise, and
the Subsidiary Guarantors jointly and severally agree that they will reimburse
the Secured Parties on demand for all reasonable and documented out-of-pocket
costs and expenses (including reasonable and documented fees and other charges
of counsel) incurred by the Secured Parties in connection with such rescission
or restoration, including any such costs and expenses incurred in defending
against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

3.04 Subrogation. The Subsidiary Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
(other than Unasserted Contingent Obligations), and the expiration and
termination of all letters of credit or commitments to extend credit under all
Debt Documents, they shall not exercise any right or remedy arising by reason of
any performance by them of their guarantee in Section 3.01, whether by
subrogation or otherwise, against the Borrower or any other guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

3.05 Remedies. The Subsidiary Guarantors jointly and severally agree that, as
between the Subsidiary Guarantors and the Secured Parties, a Guaranteed
Obligation may be declared to be forthwith due and payable as provided in the
respective Debt Document therefor including, in the case of the Credit
Agreement, Article VII thereof (and shall be deemed to have become automatically
due and payable in the circumstances provided therein including, in the case of
the Credit Agreement, such Article VII) for purposes of Section 3.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower or any Subsidiary Guarantors and that, in the event of such
declaration (or such obligations being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by the Borrower)
shall forthwith become due and payable by the Subsidiary Guarantors for purposes
of Section 3.01.

3.06 Continuing Guarantee. The guarantee in this Section 3 is a continuing
guarantee of payment (and not of collection), and shall apply to all Guaranteed
Obligations whenever arising.

3.07 Instrument for the Payment of Money. Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 3 constitutes an instrument for
the

 

Guarantee and Security Agreement

- 15 -



--------------------------------------------------------------------------------

payment of money, and consents and agrees that any Secured Party, at its sole
option, in the event of a dispute by such Subsidiary Guarantor in the payment of
any moneys due hereunder, shall (to the extent permitted under applicable law)
have the right to bring motion action under New York CPLR Section 3213.

3.08 Rights of Contribution. The Obligors hereby agree, as between themselves,
that if any Subsidiary Guarantor shall become an Excess Funding Guarantor (as
defined below) by reason of the payment by such Subsidiary Guarantor of any
Guaranteed Obligations, then each other Subsidiary Guarantor shall, on demand of
such Excess Funding Guarantor (but subject to the next sentence), pay to such
Excess Funding Guarantor an amount equal to such Subsidiary Guarantor’s Pro Rata
Share (as defined below and determined, for this purpose, without reference to
the properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed Obligations. The
payment obligation of a Subsidiary Guarantor to any Excess Funding Guarantor
under this Section 3.08 shall be subordinate and subject in right of payment to
the prior payment in full of the obligations of such Subsidiary Guarantor under
the other provisions of this Section 3 and such Excess Funding Guarantor shall
not exercise any right or remedy with respect to such excess until payment and
satisfaction in full of all of such obligations.

For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations,
(ii) “Excess Payment” means, in respect of any Guaranteed Obligations, the
amount paid by an Excess Funding Guarantor in excess of its Pro Rata Share of
such Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Borrower and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Obligors hereunder) of the Borrower and all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

3.09 General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate or other law, or any Federal or state bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under Section 3.01
would otherwise, taking into account the provisions of Section 3.08, be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under
Section 3.01, then, notwithstanding any other provision hereof to the contrary,
the amount of such liability shall, without any further action by such
Subsidiary Guarantor, any Secured Party or any other Person, be automatically
limited and reduced to the highest amount that is valid and

 

Guarantee and Security Agreement

- 16 -



--------------------------------------------------------------------------------

enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

3.10 Indemnity by Borrower. In addition to all such rights of indemnity and
subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to Section 3.04), the Borrower agrees that (a) in the event a payment
shall be made by any Subsidiary Guarantor under this Agreement, the Borrower
shall indemnify such Subsidiary Guarantor for the full amount of such payment
and such Subsidiary Guarantor shall be subrogated to the rights of the Person to
whom such payment shall have been made to the extent of such payment and (b) in
the event any assets of any Subsidiary Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part the
Guaranteed Obligations, the Borrower shall indemnify such Subsidiary Guarantor
in an amount equal to the fair market value of the assets so sold.

3.11 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Subsidiary
Guarantor to honor all of its obligations under this Guarantee in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 3.11 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 3.11, or otherwise under this Guarantee, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until Swap Obligations have been
paid in full. Each Qualified ECP Guarantor intends that this Section 3.11
constitute, and this Section 3.11 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Subsidiary Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 4. COLLATERAL. As collateral security for the payment in full when due
(whether at stated maturity, by acceleration or otherwise) of its Secured
Obligations, each Obligor hereby pledges and grants to the Collateral Agent for
the benefit of the Secured Parties as hereinafter provided a security interest
in all of such Obligor’s right, title and interest in, to and under the
following property, in each case whether tangible or intangible, wherever
located, and whether now owned by such Obligor or hereafter acquired and whether
now existing or hereafter coming into existence (all of the property described
in this Section 4 being collectively referred to herein as “Collateral”):

(a) to the extent constituting PortfolioSpecified Investments or Proceeds
thereof, all Accounts, all Chattel Paper, all Deposit Accounts, all Documents,
all General Intangibles, all Instruments (including all Promissory Notes), all
Investment Property not covered by the foregoing (including all Securities, all
Securities Accounts and all Security Entitlements with respect thereto and
Financial Assets carried therein, and all Commodity Accounts and Commodity
Contracts), and all Letter-of-Credit Rights where the underlying letter of
credit supports a PortfolioSpecified Investment;

 

Guarantee and Security Agreement

- 17 -



--------------------------------------------------------------------------------

(b) Equity Interests in any Person that is an Excluded Asset, but solely to the
extent that the organization documents of such Person or any agreement to which
such Person is a party do not prohibit or restrict the pledge of such Equity
Interests;

(bc) all Proceeds of any of the Collateral and, to the extent related to any
Collateral, all books, correspondence, credit files, records, invoices and other
papers (including all tapes, cards, computer runs and other papers and documents
in the possession or under the control of such Obligor or any computer bureau or
service company from time to time acting for such Obligor); and

(cd) each Cash Account and each Securities Account under and as defined in the
Custodian Agreement,

IT BEING UNDERSTOOD, HOWEVER, that (A) in no event shall the security interest
granted under this Section 4 attach to (and there shall be excluded from the
definition of “Collateral”) (i) any contract, property rights, obligation,
instrument or agreement to which an Obligor is a party (or to any of its rights
or interests thereunder) if the grant of such security interest would constitute
or result in either (ia) the abandonment, invalidation or unenforceability of
any right, title or interest of such Obligor therein or (iib) in a breach or
termination pursuant to the terms of, or a default under, any such contract,
property rights, obligation, instrument or agreement (other than to the extent
that any such term would be rendered ineffective by Section 9-406, 9-407, 9-408
or 9-409 of the Uniform Commercial Code as in effect in the relevant
jurisdiction), (ii) any Excluded Account or Excluded Asset not included in the
Collateral pursuant to clause (b) above, (iii) any assets with respect to which
applicable Law prohibits the creation or perfection of such security interests
therein (other than to the extent that any such prohibition is rendered
ineffective by Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial
Code as in effect in the relevant jurisdiction), or (viiv) any property that,
were it “Collateral” hereunder, would be subject to release pursuant to
Section 10.03 (including Excluded Assets released pursuant to Section 10.03(g)),
(v) with respect to any Financing Agent (and the Secured Parties represented by
it) or any Designated Indebtedness Holder not represented by a Financing Agent
and their respective Secured Obligations, any margin stock (within the meaning
of Regulations T, U and X) or any proceeds thereof, unless such Financing Agent
or Designated Indebtedness Holder shall at the time it becomes a Financing Agent
or Designated Indebtedness Holder for purposes of this Agreement notify the
Collateral Agent in writing that it (for itself and the Secured Parties
represented by it in the case of a Financing Agent) elects to have its
respective Secured Obligations secured by such margin stock (each such person,
an “Electing Secured Party”), and following receipt of any such notice, the
Collateral Agent shall promptly notify the Administrative Agent and each
Designated Indebtedness Holder or their respective Financing Agent of such
receipt (provided such notice shall be deemed to have been received from the
Administrative Agent and notified to the relevant parties by the Collateral
Agent), (vi) any intent-to-use application for United States trademark
registration or (vii) any Equity Interest in a Specified Investment that is
issued as an “equity kicker” to holders of subordinated debt and such Equity
Interest is pledged to secure senior debt of such Specified Investment to the
extent prohibited by such equity interest, (B) the Obligors, may by notice to
the Collateral

 

Guarantee and Security Agreement

- 18 -



--------------------------------------------------------------------------------

Agent, exclude from the grant of a security interest provided above in this
Section 4, any Special Equity Interests designated by the Borrower in reasonable
detail to the Collateral Agent in such notice (it being understood that the
Borrower may at any later time rescind any such designation by similar notice to
the Collateral Agent), and (C) notwithstanding anything herein to the contrary,
in no case shall an Obligor be required to grant a security interest in any
Equity Interest of a Controlled Foreign Corporation or any assets that are
directly-held or indirectly-held by a Controlled Foreign Corporation, other than
(x) any non-voting Equity Interests in a Controlled Foreign Corporation that are
directly held by an Obligor, and (y) 65% of the voting Equity Interests in a
Controlled Foreign Corporation that are directly held by an Obligor.

SECTION 5. CERTAIN AGREEMENTS AMONG SECURED PARTIES.

5.01 Priorities; Additional Collateral.

(a) Pari Passu Status of Obligations. Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that their
respective interests in the Security Documents and the Collateral shall rank
pari passu and that the Secured Obligations shall be equally and ratably secured
by the Security Documents, and all payments received through the exercise of
remedies in respect of the Debt Documents shall be shared ratably, in each case,
subject to the terms hereof and the priority of payment established in
Section 8.06.

(b) Sharing of Guaranties and Liens. Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that (i) such
Secured Party will not accept from any Subsidiary of the Borrower any guarantee
of any of the Guaranteed Obligations unless such guarantor simultaneously
guarantees the payment of all of the Guaranteed Obligations owed to all Secured
Parties and (ii) such Secured Party will not hold, take, accept or obtain any
Lien upon any assets of any Obligor or any Subsidiary of the Borrower to secure
the payment and performance of the Secured Obligations except and to the extent
that such Lien is in favor of the Collateral Agent pursuant to this Agreement or
another Security Document to which the Collateral Agent is a party for the
benefit of all of the Secured Parties as provided herein.

Anything in this Section, or any other provision of this Agreement, to the
contrary notwithstanding, this Agreement shall be inapplicable to any
debtor-in-possession financing that may be provided by any Secured Party to the
Borrower or any of its Subsidiaries in any Federal or state bankruptcy or
insolvency proceeding, and no consent or approval of any other Secured Party
shall be required as a condition to the provision by any Secured Party of any
such financing, and no other Secured Party shall be entitled to share in any
Lien upon any Collateral granted to any Secured Party to secure repayment of
such debtor-in-possession financing, provided that no Secured Party shall be
barred from objecting to any such financing on the basis of adequate protection
or any other grounds.

5.02 Turnover of Collateral. If a Secured Party acquires custody, control or
possession of any Collateral or the proceeds therefrom, other than pursuant to
the terms of this Agreement, such Secured Party shall promptly (but in any event
within five

 

Guarantee and Security Agreement

- 19 -



--------------------------------------------------------------------------------

Business Days) cause such Collateral or proceeds to be Delivered in accordance
with the provisions of this Agreement. Until such time as such Secured Party
shall have complied with the provisions of the immediately preceding sentence,
such Secured Party shall be deemed to hold such Collateral and proceeds in trust
for the benefit of the Collateral Agent.

5.03 Cooperation of Secured Parties. Each Secured Party will cooperate with the
Collateral Agent and with each other Secured Party in the enforcement of the
Liens upon the Collateral and otherwise in order to accomplish the purposes of
this Agreement and the Security Documents.

5.04 Limitation upon Certain Independent Actions by Secured Parties. No Secured
Party shall have any right to institute any action or proceeding to enforce any
term or provision of the Security Documents or to enforce any of its rights in
respect of the Collateral or to exercise any other remedy pursuant to the
Security Documents or at law or in equity, for the purpose of realizing on the
Collateral, or by reason of jeopardy of any Collateral, or for the execution of
any trust or power hereunder (collectively, the “Specified Actions”), unless the
Required Secured Parties have delivered written instructions to the Collateral
Agent and the Collateral Agent shall have failed to act in accordance with such
instructions within 30 days thereafter. In such case but not otherwise, the
Required Secured Parties may appoint one Person to act on behalf of the Secured
Parties solely to take any of the Specified Actions (the “Appointed Party”),
and, upon the acceptance of its appointment as Appointed Party, the Appointed
Party shall be entitled to commence proceedings in any court of competent
jurisdiction or to take any other Specified Actions as the Collateral Agent
might have taken pursuant to this Agreement or the Security Documents (in
accordance with the directions of the Required Secured Parties). The Obligors
acknowledge and agree that should the Appointed Party act in accordance with
this provision, such Appointed Party will have all the rights, remedies,
benefits and powers as are granted to the Collateral Agent pursuant hereto or
pursuant to any Security Documents.

5.05 No Challenges. In no event shall any Secured Party take any action to
challenge, contest or dispute the validity, extent, enforceability, or priority
of the Collateral Agent’s Liens hereunder or under any other Security Document
with respect to any of the Collateral, or that would have the effect of
invalidating any such Lien or support any Person who takes any such action. Each
of the Secured Parties agrees that it will not take any action to challenge,
contest or dispute the validity, enforceability or secured status of any other
Secured Party’s claims against any Obligor (other than any such claim resulting
from a breach of this Agreement or any other Security Document by a Secured
Party, or any challenge, contest or dispute alleging arithmetical error in the
determination of a claim), or that would have the effect of invalidating any
such claim, or support any Person who takes any such action.

5.06 Rights of Secured Parties as to Secured Obligations. Notwithstanding any
other provision of this Agreement, the right of each Secured Party to receive
payment of the Secured Obligations held by such Secured Party when due (whether
at the stated maturity thereof, by acceleration or otherwise) as expressed in
any instrument evidencing or agreement governing such Secured Obligations, or to
institute suit for the enforcement of such payment on or after such due date,
and the obligation of the Obligors to pay their respective Secured Obligations
when due, shall not be impaired or affected without the

 

Guarantee and Security Agreement

- 20 -



--------------------------------------------------------------------------------

consent of such Secured Party; provided that, notwithstanding the foregoing,
each Secured Party agrees that it will not attempt to exercise remedies with
respect to any Collateral except as provided in this Agreement.

5.07 Certain Undertakings with respect to Excluded Assets.

(a) Limitation on Actions against Excluded Assets. Each Secured Party agrees
that it shall not and shall not be entitled, whether before or after the
occurrence of any Event of Default, to (i) institute against, or join any other
Person in instituting against, any Excluded Asset that is a Subsidiary any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States of America or any State thereof,
(ii) transfer or register the capital stock of any Excluded Asset that is a
Subsidiary or any other instrument evidencing any equity interests of the
Borrower in any such Excluded Asset into the name of the Collateral Agent or any
Secured Party or any designee or nominee thereof, (iii) foreclose such security
interest in any such equity interests, regardless of the bankruptcy or
insolvency of the Borrower or any Excluded Asset, (iv) exercise any voting
rights granted or appurtenant to such equity interests or any other instruments
evidencing any such equity interests or (v) enforce any right that the holder of
any such equity interests might otherwise have to liquidate, consolidate,
combine, collapse or disregard the entity status of such Excluded Asset.

(b) Waiver of Certain Rights with respect to Excluded Assets. Each Secured Party
hereby waives and releases any right to require (i) that any Excluded Asset that
is a Subsidiary be in any manner merged, combined, collapsed or consolidated
with or into the Borrower or any other Excluded Asset, including by way of
substantive consolidation in a bankruptcy case, or (ii) that the status of any
Excluded Asset that is a Subsidiary as a separate entity be in any respect
disregarded.

(c) Third Party Beneficiaries. Each Secured Party agrees and acknowledges that
the agent acting on behalf of the holders of indebtedness of any Excluded Asset
that is a Subsidiary is an express third party beneficiary with respect to this
Section 5.07 and such agent shall have the right to enforce compliance by the
Secured Parties with this Section.

(d) Execution of Releases by Collateral Agent. Upon the sale or other transfer
or purported transfer by an Obligor of assets to an Excluded Asset in a
transaction not inconsistent with the requirements ofprohibited by the Credit
Agreement or any Designated Indebtedness Document, the Collateral Agent is
hereby authorized to execute and deliver any such releases and other documents
as the Borrower may reasonably request to evidence the release of such assets
from the Lien of this Agreement.

SECTION 6. DESIGNATION OF DESIGNATED INDEBTEDNESS; RECORDKEEPING, ETC.

6.01 Designation of Other Secured Indebtedness. The Borrower may at any time
designate as “Designated Indebtedness” hereunder any Other Secured Indebtedness
under and as defined in the Credit Agreement and, to the extent defined therein,
each Designated Indebtedness Document, by satisfying the terms and conditions of
the definition thereof in the Credit Agreement (and each applicable Designated
Indebtedness Document)

 

Guarantee and Security Agreement

- 21 -



--------------------------------------------------------------------------------

and the provisions of Section 6.01(b) of the Credit Agreement (and any
corresponding provisions of each applicable Designated Indebtedness Document),
such designation to be effected by delivery to the Collateral Agent of a notice
substantially in the form of Exhibit A or in such other form approved by the
Collateral Agent (a “Notice of Designation”), which notice shall identify such
Other Secured Indebtedness, request that such Other Secured Indebtedness be
designated as “Designated Indebtedness” hereunder and be accompanied by a
certificate of a Financial Officer of the Borrower delivered to the
Administrative Agent, each Financing Agent, each Designated Indebtedness Holder
party hereto and the Collateral Agent:

(a) certifying that (i) such Other Secured Indebtedness satisfies the conditions
of this Section, (ii) that after giving effect to such designation and the
incurrence of such Designated Indebtedness, no Event of Default or Trigger Event
shall have occurred and be continuing and (iii) both before and after giving
effect to such designation and the incurrence of such Designated Indebtedness,
the Borrower is in compliance with Section 6.07 of the Credit Agreement and the
corresponding provisions of any then extant Designated Indebtedness Document,

(b) attaching (and certifying as true and complete) copies of the material
Designated Indebtedness Documents for such Designated Indebtedness (including
all schedules and exhibits, and all amendments or supplements, thereto) and

(c) identifying the Financing Agent, if any, for such Designated Indebtedness
(or, if there is no Financing Agent for such Designated Indebtedness,
identifying each holder of such Designated Indebtedness).

No such designation shall be effective unless and until the Borrower and such
Financing Agent (or, if there is no Financing Agent, each holder of such
Designated Indebtedness) shall have executed and delivered to the Collateral
Agent either (x) a joinder agreement to this Agreement, substantially in the
form of Exhibit C, or (y) such other document or agreement, in a form reasonably
satisfactory to the Administrative Agent and the Collateral Agent, pursuant to
which such Financing Agent (or, if there is no Financing Agent, such holder)
shall have become a party hereto and assumed the obligations of a Financing
Agent (or holder) hereunder, as applicable.

6.02 Recordkeeping. The Collateral Agent will maintain books and records
necessary to enable it to determine at any time all transactions under this
Agreement which have occurred on or prior to such time. Each Obligor agrees that
such books and records maintained in good faith by the Collateral Agent shall be
conclusive as to the matters contained therein absent manifest error. Each
Obligor shall have the right to inspect such books and records at any time upon
reasonable prior notice.

6.03 Further Assurances. The Collateral Agent, each Financing Agent and each
holder of Designated Indebtedness party hereto agrees promptly (i) to take such
actions and cause or permit the Custodian to take such actions, (ii) to execute
and deliver such agreements, instruments and documents and (iv) to negotiate in
good faith any amendments or waivers of Debt Documents, in each case as shall be
necessary or reasonably requested by the Borrower to

 

Guarantee and Security Agreement

- 22 -



--------------------------------------------------------------------------------

permit the Borrower to effectuate the incurrence and designation hereunder of
Other Secured Indebtedness as “Designated Indebtedness”.

SECTION 7. COVENANTS OF THE OBLIGORS. In furtherance of the grant of the
security interest pursuant to Section 4, each Obligor hereby agrees with the
Collateral Agent for the benefit of the Secured Parties as follows:

7.01 Delivery and Other Perfection. Within 60 days after the acquisition by an
Obligor of any PortfolioSpecified Investment constituting part of the Collateral
as to which physical possession by the Collateral Agent or the Custodian is
required in order for such PortfolioSpecified Investment to have been
“Delivered”, such Obligor shall take such actions as shall be necessary to
effect Delivery of such PortfolioSpecified Investment. As to all other
PortfolioSpecified Investments constituting part of the Collateral, such Obligor
shall cause the same to be Delivered within (x) five Business Days of the
acquisition thereof where such Delivery does not require the consent of a third
party and (y) sixty days of the acquisition thereof otherwise; provided that
such five Business Day period or sixty day period, as applicable, may be
extended by the Collateral Agent for an additional period of thirty days at the
discretion of the Collateral Agent. In addition, and without limiting the
generality of the foregoing (but subject to the limitations therein), each
Obligor shall promptly from time to time give, execute, deliver, file, record,
authorize or obtain all such financing statements, continuation statements,
notices, instruments, documents, Control Agreements (subject to Section 7.04
below) or any other agreements or consents or other papers as may be necessary
or desirable in the reasonable judgment of the Collateral Agent to create,
preserve, perfect, maintain the perfection of or validate the security interest
granted pursuant hereto or to enable the Collateral Agent to exercise and
enforce its rights hereunder with respect to such security interest, and without
limiting the foregoing, shall:

(a) keep full and accurate books and records relating to the Collateral in all
material respects, and stamp or otherwise mark such books and records in such a
manner as the Collateral Agent may reasonably require in order to reflect the
security interests granted by this Agreement; and

(b) subject to Section 9.13 (Confidentiality) of the Credit Agreement and
analogous clauses in other Debt Documents, permit representatives of the
Collateral Agent, (i) upon reasonable prior notice, at such reasonable times
during business hours and as often as reasonably requested to inspect and make
extracts from its books and records pertaining to the Collateral, and (ii) at
any time and from time to time permit representatives of the Collateral Agent to
be present at such Obligor’s place of business to receive copies of
communications and remittances relating to the Collateral, and forward copies of
any notices or communications received by such Obligor with respect to the
Collateral, all in such manner as the Collateral Agent may reasonably require,
provided that, in the case of each of the foregoing clauses (i) and (ii),
(x) each such Obligor shall be entitled to have its representatives and advisors
present during any inspection of its books and records at such Obligor’s place
of business and (y) only to the extent such inspection or requests for such
information are reasonable and such

 

Guarantee and Security Agreement

- 23 -



--------------------------------------------------------------------------------

information can be provided or discussed without violation of law, rule,
regulation or contract.

7.02 Other Financing Statements or Control. Except as otherwise permitted under
Section 6.02 of the Credit Agreement and the applicable provisions of each other
Debt Document, the Obligors shall not (a) file or suffer to be on file, or
authorize or permit to be filed or to be on file, in any jurisdiction, any
financing statement or like instrument with respect to any of the Collateral in
which the Collateral Agent is not named as the sole Collateral Agent for the
benefit of the Secured Parties, or (b) cause or permit any Person other than the
Collateral Agent to have Control of any Deposit Account, Electronic Chattel
Paper, Investment Property or Letter-of-Credit Rights constituting part of the
Collateral.

7.03 Additional Subsidiary Guarantors. As contemplated by Section 5.08 of the
Credit Agreement and any corresponding provisions of a Designated Indebtedness
Document, any new Domestic Subsidiary of the Borrower formed or acquired by the
Borrower after the date hereof (other than Excluded Assets), are required to
become a “Subsidiary Guarantor” under this Agreement, by executing and
delivering to the Collateral Agent a Guarantee Assumption Agreement in the form
of Exhibit B hereto. Accordingly, upon the execution and delivery of any such
Guarantee Assumption Agreement by any such Subsidiary, such new Subsidiary
(i.e., any such Domestic Subsidiary other than a Subsidiary that is an Excluded
Asset) shall automatically and immediately, and without any further action on
the part of any Person, become a “Subsidiary Guarantor” and an “Obligor” for all
purposes of this Agreement and, as applicable, each other Debt Document, and
Annexes 1 through 4, inclusive, hereto shall be deemed to be supplemented in the
manner specified in such Guarantee Assumption Agreement. In addition, upon
execution and delivery of any such Guarantee Assumption Agreement, the new
Subsidiary Guarantor makes the representations and warranties set forth in
Section 2 as of the date of such Guarantee Assumption Agreement. Notwithstanding
anything herein to the contrary, in no event shall a Controlled Foreign
Corporation be required to be a Subsidiary Guarantor.

7.04 Control Agreements. Within forty-five (45) days after the Effective Date,
the applicable Obligors shall deliver to Collateral Agent one or more Control
Agreements in respect of each Deposit Account and Securities Account (other than
(A) any such accounts that are maintained by the Borrower in its capacity as
“servicer” for an Excluded Asset or any account maintained by an Obligor as an
agent for lenders in respect of a Specified Investment, (B) any such accounts
which hold solely money or financial assets of an Excluded Asset, (C) any
payroll account so long as such payroll account is coded as such,
(D) withholding tax and fiduciary accounts or any trust account maintained
solely on behalf of a Specified Investment, (E) any account in which the
aggregate value of deposits therein, together with all other such accounts under
this clause (E), does not at any time exceed $75,000, and (F) any account
established to receive tax distributions from any Specified Investment (provided
that all funds deposited in such account are promptly remitted to pay taxes of
such Obligor; provided, further, that to the extent such account described under
this clause (F) ceases to be excluded from the requirements of this Section 7.04
as a result of such account receiving a distribution from a Specified
Investment, the Borrower shall have 30 days from the date such account ceases to
be excluded from the requirements of this Section 7.04 to either transfer the
funds in such account to an account

 

Guarantee and Security Agreement

- 24 -



--------------------------------------------------------------------------------

subject to a Control Agreement or to obtain a Control Agreement with respect to
such account); provided that in the case of each of the foregoing clauses
(A) through (F), no other Person (other than the depository institution at which
such account is maintained) shall have “control” over such account and such
account shall not have been otherwise “Delivered” to any other Person)
maintained by such Obligors which are not, as of the date of this Agreement,
subject to the Custody Account Control Agreement or maintained with the
Collateral Agent, together with a favorable opinion of counsel with respect to
such Control Agreement; provided that the Obligors shall not be required to
deliver any Control Agreement for any Excluded Account or any Deposit Account or
Securities Account if the aggregate value of all such assets (that are not
either maintained with the Collateral Agent or subject to a Control Agreement)
would not be greater than $2,500,000 in the aggregate; provided further, for the
avoidance of doubt, any Cash or other financial assets that are not subject to a
Control Agreement shall not be included in the Borrowing Base. So long as no
Event of Default has occurred and is continuing or would result therefrom, each
Obligor may transfer, use and distribute its assets (and the proceeds thereof)
that are in any Deposit Account or any Securities Account to the extent not
prohibited by this Agreement or the other LoanDebt Documents; provided, however,
that if (a) the transfer of such assets (which are included in the Borrowing
Base) is to a Deposit Account or Securities Account maintained with a Person
other than Collateral Agent and (b) such assets are maintained in such Deposit
Account or Securities Account by an Obligor, and (x) are not subject to a
Control Agreement in favor of Collateral Agent, (y) such Deposit Account or
Securities Account is not an Excluded Account, and (z) after giving effect to
the proposed transfer, the aggregate value of all such assets (that are not
either maintained with Collateral Agent or subject to a Control Agreement) would
be greater than $2,500,000 in the aggregate, the Obligors shall not transfer
such assets to such Deposit Account or Securities Account until such time as the
applicable bank or securities intermediary executes a Control Agreement in favor
of the Collateral Agent with respect to such Deposit Account or Securities
Account. The Obligors shall provide prior written notice to Collateral Agent in
the event that the aggregate value of all assets held in such Deposit Accounts
or Securities Accounts (other than Deposit Accounts or Securities Accounts
maintained with Collateral Agent or which are subject to a Control Agreement in
favor of the Collateral Agent) exceeds or would exceed $2,500,000 in the
aggregate. No arrangement contemplated hereby or by any Control Agreement in
respect of any Securities Accounts or other Investment Property shall be
modified by any Obligor without the prior written consent of the Collateral
Agent. Subject to Section 8.08, the Collateral Agent may notify any bank or
securities intermediary to liquidate the applicable Deposit Account or
Securities Account or any related Investment Property constituting Collateral
maintained or held in such Securities Accounts and remit the proceeds thereof to
the Collateral Agent.

SECTION 8. ACCELERATION NOTICE; REMEDIES; DISTRIBUTION OF COLLATERAL.

8.01 Notice of Acceleration. Upon receipt by the Collateral Agent of a written
notice from any Secured Party or the Borrower which (i) expressly refers to this
Agreement, (ii) describes an event or condition which has occurred and is
continuing and (iii) expressly states that such event or condition constitutes
an Acceleration as defined herein, the Collateral Agent shall promptly notify
each other party hereto of the receipt and contents thereof (any such notice is
referred to herein as a “Acceleration Notice”).

 

Guarantee and Security Agreement

- 25 -



--------------------------------------------------------------------------------

8.02 Preservation of Rights. The Collateral Agent shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Collateral.

8.03 Events of Default, Etc. During the period during which an Event of Default
or Trigger Event shall have occurred and be continuing:

(a) each Obligor shall, at the request of the Collateral Agent, assemble the
Collateral owned by it at such place or places, reasonably convenient to both
the Collateral Agent and such Obligor, designated in the Collateral Agent’s
request;

(b) the Collateral Agent may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
any of the Collateral;

(c) the Collateral Agent shall have all of the rights and remedies with respect
to the Collateral of a secured party under the Uniform Commercial Code (whether
or not the Uniform Commercial Code is in effect in the jurisdiction where the
rights and remedies are asserted) and such additional rights and remedies to
which a secured party is entitled under the laws in effect in any jurisdiction
where any rights and remedies hereunder may be asserted, including the right, to
the fullest extent permitted by applicable law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Collateral Agent were the sole and absolute owner thereof (and each Obligor
agrees to take all such action as may be appropriate to give effect to such
right);

(d) the Collateral Agent in its discretion may, in its name or in the name of
any Obligor or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so; and

(e) the Collateral Agent may, upon ten Business Days’ prior written notice to
the Obligors of the time and place (or, if such sale is to take place on the
NYSE or any other established exchange or market, prior to the time of such sale
or other disposition), with respect to the Collateral or any part thereof which
shall then be or shall thereafter come into the possession, custody or control
of the Collateral Agent, the other Secured Parties or any of their respective
agents, sell, assign or otherwise dispose of all or any part of such Collateral,
at such place or places as the Collateral Agent deems best, and for cash or for
credit or for future delivery (without thereby assuming any credit risk), at
public or private sale, without demand of performance or notice of intention to
effect any such disposition or of the time or place thereof (except such notice
as is required above or by applicable statute and cannot be waived), and the
Collateral Agent or any other Secured Party or anyone else may be the purchaser,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by law, at any private sale) and
thereafter, to the fullest extent permitted by law, hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of the Obligors, any such demand, notice
and

 

Guarantee and Security Agreement

- 26 -



--------------------------------------------------------------------------------

right or equity being hereby expressly waived and released, to the fullest
extent permitted by law.

The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.

The proceeds of each collection, sale or other disposition under this Section
shall be applied in accordance with Section 8.06.

The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Obligors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that to the extent
any such private sale is conducted by the Collateral Agent in a commercially
reasonable manner, the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Obligors, or the issuer thereof, to
register it for public sale.

8.04 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 8.03 are insufficient to cover the costs
and expenses of such realization and the payment in full of the Secured
Obligations, the Obligors shall remain liable for any deficiency.

8.05 Private Sale. The Collateral Agent and the Secured Parties shall incur no
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to Section 8.03 conducted in a commercially reasonable
manner. Each Obligor hereby waives any claims against the Collateral Agent or
any other Secured Party arising by reason of the fact that the price at which
the Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Collateral Agent accepts the
first offer received and does not offer the Collateral to more than one offeree,
so long as such private sale was conducted in a commercially reasonable manner.

8.06 Application of Proceeds. Except as otherwise herein expressly provided, the
proceeds of any collection, sale or other realization of all or any part of the
Collateral of any Obligor pursuant hereto or any other Security Document, and
any other cash of any Obligor at the time held by the Collateral Agent under
this Agreement or any other Security Document, shall be applied by the
Collateral Agent during the period during which an Event of Default or a Trigger
Event shall have occurred and be continuing and pursuant to an exercise of
remedies under this Section 8, as follows:

 

Guarantee and Security Agreement

- 27 -



--------------------------------------------------------------------------------

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Collateral Agent and the reasonable fees and expenses of its agents and counsel,
and all expenses incurred and advances made by the Collateral Agent in
connection therewith;

Second, to the payment of any fees and other amounts then owing by such Obligor
to the Collateral Agent in its capacity as such;

Third, to the payment of any reasonable fees, costs and expenses then owing by
such Obligor to any administrative agent, trustee or similar representative of
the Secured Parties, under the applicable Debt Documents, in each case ratably;

Fourth, to the payment of the Secured Obligations of such Obligor then due and
payable, in each case to each Secured Party ratably in accordance with the
amount of Secured Obligations then due and payable to such Secured Party (it
being understood that, for the purposes hereof (i) the outstanding principal
amount of the loans and other obligations under the Credit Agreement and the
Designated Indebtedness Documents shall be deemed then due and payable whether
or not any Acceleration of such loans and other obligations has occurred,
(ii) to the extent any cover in respect of a letter of credit shall be due and
payable under a Debt Document that such cover shall be deemed to be a Secured
Obligation that is due and payable for purposes hereof and (iii) the outstanding
amount of Hedging Agreement Obligations under Hedging Agreements shall be deemed
then due and payable whether or not any termination thereof has occurred); and

Fifth, after application as provided in clauses “First”, “Second”, “Third” and
“Fourth” above, to the payment to the respective Obligor, or their respective
successors or assigns, or as a court of competent jurisdiction may direct, of
any surplus then remaining.

Notwithstanding the foregoing, each Financing Agent and each Designated
Indebtedness Holder, respectively, irrevocably waives, on its own behalf and on
behalf of the Secured Parties represented by it, their right to receive (and
shall not receive) any proceeds of any margin stock (within the meaning of
Regulations T, U and X) unless such person has become an Electing Secured Party,
and no proceeds of any margin stock shall be directly or indirectly (by virtue
of any such proceeds paid non-ratably to an Electing Secured Party and other
proceeds being paid ratably to all Secured Parties) distributed to any
non-Electing Secured Party. In making the allocations required by this Section,
the Collateral Agent may rely upon its records and information supplied to it
pursuant to Section 9.02, and the Collateral Agent shall have no liability to
any of the other Secured Parties for actions taken in reliance on such
information, except to the extent of its gross negligence or willful misconduct.
The Collateral Agent may, in its sole discretion, at the time of any application
under this Section, withhold all or any portion of the proceeds otherwise to be
applied to the Secured Obligations as provided above and maintain the same in a
segregated cash collateral account in the name and under the exclusive Control
of the Collateral Agent, to the extent that it in good faith believes that the
information provided to it pursuant to Section 9.02 is either incomplete or
inaccurate and that application of the full amount of such proceeds to the

 

Guarantee and Security Agreement

- 28 -



--------------------------------------------------------------------------------

Secured Obligations would be disadvantageous to any Secured Party. All
distributions made by the Collateral Agent pursuant to this Section shall be
final (subject to any decree of any court of competent jurisdiction), and the
Collateral Agent shall have no duty to inquire as to the application by the
other Secured Parties of any amounts distributed to them.

8.07 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Event of Default or Trigger Event has
occurred and is continuing, upon the occurrence and during the continuance of
any Event of Default or Trigger Event the Collateral Agent is hereby appointed
the attorney-in-fact of each Obligor for the purpose of carrying out the
provisions of this Section 8 and taking any action and executing any instruments
which the Collateral Agent may reasonably deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, so long as the Collateral Agent shall be entitled under this
Section 8 to make collections in respect of the Collateral, the Collateral Agent
shall have the right and power to receive, endorse and collect all checks made
payable to the order of any Obligor representing any dividend, payment or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same.

8.08 Exercise of Control. With respect to any Deposit Account or Securities
Account over which the Collateral Agent has Control, the Collateral Agent shall
not deliver any direction for the disposition of funds or other property,
entitlement order or notice of exclusive control unless an Event of Default or
Trigger Event has occurred and is continuing.

SECTION 9. THE COLLATERAL AGENT.

9.01 Appointment, Powers and Immunities. Each Lender, the Administrative Agent,
each Financing Agent and, by acceptance of the benefits of this Agreement and
the other Security Documents, each Designated Indebtedness Holder hereby
irrevocably appoints and authorizes JPMCB to act as its agent hereunder and
under each other Security Document with such powers as are specifically
delegated to the Collateral Agent by the terms of this Agreement, together with
such other powers as are reasonably incidental thereto. Without limiting the
generality of the foregoing, it is understood that such powers authorize the
Collateral Agent to enter into the agreements and other documents contemplated
by Section 5.08(c) of the Credit Agreement on behalf of itself and the other
Secured Parties hereunder. The Collateral Agent (which term as used in this
sentence and in Section 9.06 and the first sentence of Section 9.07 shall
include reference to its affiliates and its own and its affiliates’ officers,
directors, employees and agents):

(a) shall have no duties or responsibilities except those expressly set forth in
this Agreement and shall not by reason of this Agreement be a trustee for, or a
fiduciary with respect to, any Lender or Designated Indebtedness Holder;

(b) shall not be responsible to the Lenders, the Administrative Agent, the
Financing Agents or the Designated Indebtedness Holders for any recitals,
statements, representations or warranties contained in this Agreement or in any
notice delivered hereunder, or in any other certificate or other document
referred to or provided for in, or

 

Guarantee and Security Agreement

- 29 -



--------------------------------------------------------------------------------

received by it under, this Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document referred to or provided for herein or therein or for any failure by the
Obligors or any other Person to perform any of its obligations hereunder;

(c) shall not be required to initiate or conduct any litigation or collection
proceedings hereunder except, subject to Section 9.07, for any such litigation
or proceedings relating to the enforcement of the guarantee set forth in
Section 3, or the Liens created pursuant to Section 4; and

(d) shall not be responsible for any action taken or omitted to be taken by it
hereunder or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct.

9.02 Information Regarding Secured Parties. The Borrower will at such times and
from time to time as shall be reasonably requested by the Collateral Agent,
supply a list in form and detail reasonably satisfactory to the Collateral Agent
setting forth the amount of the Secured Obligations held by each Secured Party
(excluding, so long as JPMCB is both the Collateral Agent and the Administrative
Agent, the Credit Agreement Obligations) as at a date specified in such request.
The Collateral Agent shall provide any such list to any Secured Party upon
request. The Collateral Agent shall be entitled to rely upon such information,
and such information shall be conclusive and binding for all purposes of this
Agreement, except to the extent the Collateral Agent shall have been notified by
a Secured Party that such information as set forth on any such list is
inaccurate or in dispute between such Secured Party and the Borrower.

9.03 Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely upon any certification, notice or other communication (including any
thereof by telephone, telecopy, telex, telegram or cable) believed by it in good
faith to be genuine and correct and to have been signed or sent by or on behalf
of the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the Collateral
Agent. As to any fact relating to, or compliance with, any Designated
Indebtedness Document, the Collateral Agent shall be entitled (but is not
required) to rely on a certificate or certificates of the Borrower. As to any
matters not expressly provided for by this Agreement, the Collateral Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by (i) the
Required Secured Parties or (ii) where expressly provided for in Section 10.03,
the Required Lenders, and such instructions of the Required Secured Parties or
the Required Lenders, as applicable, and any action taken or failure to act
pursuant thereto shall be binding on all of the Secured Parties. If in one or
more instances the Collateral Agent takes any action or assumes any
responsibility not specifically delegated to it pursuant to this Agreement,
neither the taking of such action nor the assumption of such responsibility
shall be deemed to be an express or implied undertaking on the part of the
Collateral Agent that it will take the same or similar action or assume the same
or similar responsibility in any other instance.

 

Guarantee and Security Agreement

- 30 -



--------------------------------------------------------------------------------

9.04 Rights as a Secured Party. With respect to its obligation to extend credit
under the Credit Agreement, JPMCB (and any successor acting as Collateral Agent)
in its capacity as a Lender under the Credit Agreement shall have the same
rights and powers hereunder as any other Secured Party and may exercise the same
as though it were not acting as Collateral Agent, and the term “Secured Party”
or “Secured Parties” shall, unless the context otherwise indicates, include the
Collateral Agent in its individual capacity. JPMCB (and any successor acting as
Collateral Agent) and its affiliates may (without having to account therefor to
any other Secured Party) accept deposits from, lend money to, make investments
in and generally engage in any kind of banking, trust or other business with any
of the Obligors (and any of their Subsidiaries or affiliates) as if it were not
acting as Collateral Agent, and JPMCB and its affiliates may accept fees and
other consideration from any of the Obligors for services in connection with
this Agreement or otherwise without having to account for the same to the other
Secured Parties.

9.05 Indemnification. Each Lender and each Designated Indebtedness Holder by
acceptance of the benefits of this Agreement and the other Security Documents
severally agrees to indemnify the Collateral Agent and each Related Party of the
Collateral Agent (each such Person being called an “Indemnitee”) (to the extent
not reimbursed under Section 10.04, but without limiting the obligations of the
Obligors under Section 10.04) ratably in accordance with the aggregate Secured
Obligations held by the Lenders and the Designated Indebtedness Holders, for any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against any
Indemnitee (including by any other Secured Party) arising out of or by reason of
any investigation in connection with or in any way relating to or arising out of
this Agreement, any other Debt Documents, or any other documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby (including the costs and expenses that the Obligors are obligated to pay
under Section 10.04, but excluding, unless an Event of Default or a Trigger
Event has occurred and is continuing, normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents, provided
that no Lender or Designated Indebtedness Holder shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the party to be indemnified.

9.06 Non-Reliance on Collateral Agent and Other Secured Parties. The
Administrative Agent and each Financing Agent (and each Lender and each
Designated Indebtedness Holder by acceptance of the benefits of this Agreement
and the other Security Documents) agrees that it has, independently and without
reliance on the Collateral Agent or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of the Borrower, the Subsidiary Guarantors and their Subsidiaries and
decision to extend credit to the Borrower in reliance on this Agreement and that
it will, independently and without reliance upon the Collateral Agent or any
other Secured Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement and any Debt Document to which
it is a party. Except as otherwise expressly provided herein, the Collateral
Agent shall not be required to keep itself informed as to the performance or
observance by any Obligor of this Agreement, any other Debt Document or any
other document

 

Guarantee and Security Agreement

- 31 -



--------------------------------------------------------------------------------

referred to or provided for herein or therein or to inspect the properties or
books of any Obligor. The Collateral Agent shall not have any duty or
responsibility to provide any other Secured Party with any credit or other
information concerning the affairs, financial condition or business of any
Obligor or any of its Subsidiaries (or any of their affiliates) that may come
into the possession of the Collateral Agent or any of its affiliates, except for
notices, reports and other documents and information expressly required to be
furnished to the other Secured Parties by the Collateral Agent hereunder.

9.07 Failure to Act. Except for action expressly required of the Collateral
Agent hereunder, the Collateral Agent shall in all cases be fully justified in
failing or refusing to act hereunder unless it shall receive further assurances
to its satisfaction from the other Secured Parties of their indemnification
obligations under Section 9.05 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Collateral Agent shall not be required to take any action that in the
judgment of the Collateral Agent would violate any applicable law.

9.08 Resignation of Collateral Agent. Subject to the appointment and acceptance
of a successor Collateral Agent as provided below, the Collateral Agent may
resign at any time by giving notice thereof to the other Secured Parties and the
Obligors. Upon any such resignation, the Required Secured Parties shall have the
right, with the consent of the Borrower not to be unreasonably withheld (or if
an Event of Default or Trigger Event has occurred and is continuing in
consultation with the Borrower) to appoint a successor Collateral Agent. If no
successor Collateral Agent shall have been so appointed by the Required Secured
Parties and shall have accepted such appointment within 30 days after the
retiring Collateral Agent’s giving of written notice of resignation of the
retiring Collateral Agent, then the retiring Collateral Agent may, on behalf of
the other Secured Parties, appoint a successor Collateral Agent, that shall be a
bank that has an office in New York, New York and has a combined capital and
surplus and undivided profits of at least $1,000,000,000. Upon the acceptance of
any appointment as Collateral Agent hereunder by a successor Collateral Agent,
such successor Collateral Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Collateral
Agent, and the retiring Collateral Agent shall be discharged from its duties and
obligations hereunder. After any retiring Collateral Agent’s resignation
hereunder as Collateral Agent, the provisions of this Section 9 shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as the Collateral Agent. The Borrower shall pay to any
successor Collateral Agent its then customary fees and charges to act in such
capacity (unless otherwise agreed between the Borrower and such successor
Collateral Agent).

9.09 Agents and Attorneys-in-Fact. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith.

SECTION 10. MISCELLANEOUS.

10.01 Notices. All notices, requests, consents and other demands hereunder and
other communications provided for herein shall be given or made in writing,
(a) to any party hereto, telecopied, e-mailed or delivered to the intended
recipient at the “Address for

 

Guarantee and Security Agreement

- 32 -



--------------------------------------------------------------------------------

Notices” specified below its name on the signature pages hereof or, in the case
of any Financing Agent or Designated Indebtedness Holder that shall become a
party hereto after the date hereof, at such “Address for Notices” as shall be
specified pursuant to or in connection with the joinder agreement executed and
delivered by such Financing Agent or Designated Indebtedness Holder pursuant to
Section 6.01 (provided that notices to any Subsidiary Guarantor shall be given
to such Subsidiary Guarantor care of the Borrower at the address for the
Borrower specified herein) or (b) as to any party, at such other address as
shall be designated by such party in a written notice to each other party. All
notices to any Lender or Designated Indebtedness Holder that is not a party
hereto shall be given to the Administrative Agent or Financing Agent for such
Designated Indebtedness Holder.

10.02 No Waiver. No failure on the part of the Collateral Agent or any other
Secured Party to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by any Secured Party of
any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
are cumulative and are not exclusive of any remedies provided by law.

10.03 Amendments, Etc. Except as otherwise provided in any Security Document,
the terms of this Agreement and the other Security Documents may be waived,
altered or amended only by an instrument in writing duly executed by each
Obligor and the Collateral Agent, with the consent of the Required Secured
Parties, provided that

(a) no such amendment shall adversely affect the relative rights of any Secured
Party as against any other Secured Party without the prior written consent of
such first Secured Party,;

(b) without the prior written consent of each of the Lenders under the Credit
Agreement and each of the Designated Indebtedness Holders, the Collateral Agent
shall not release all or substantially all of the collateral under the Security
Documents or release all or substantially all of the Subsidiary Guarantors from
their guarantee obligations under Section 3 hereof (, except that if any amounts
have become due and payable in respect of principal of any Designated
Indebtedness Obligations or Hedging Agreement Obligations, and shall have
remained unpaid for 30 or more days, then the prior written consent (voting as a
single group) of the holders of a majority in interest of such Designated
Indebtedness Obligations and such Hedging Agreement Obligations, whichever of
such obligations are then due and payable, will also be required to release all
or substantially all of such Collateral),in a transaction permitted under each
Debt Document;

(c) without the consent of each of the Secured Parties, no modification,
supplement or waiver shall modify the definition of the term “Required Secured
Parties” or modify in any other manner the number or percentage of the Secured
Parties required to make any determinations or waive any rights under any
Security Document;

(d) without the consent of the Collateral Agent, no modification, supplement or
waiver shall modify the terms of Section 9;

 

Guarantee and Security Agreement

- 33 -



--------------------------------------------------------------------------------

(e) the Collateral Agent is authorized to release (and shall promptly after the
request of the Borrower, release) any Collateral that is either the subject of a
disposition to a person that is not an Obligor in a transaction not prohibited
under the Credit Agreement and each then extant Designated Indebtedness Document
or to which the Required Secured Parties shall have consented; notwithstanding
the foregoing, PortfolioSpecified Investments constituting the Collateral shall
be automatically released from the lien of this Agreement, without any action of
the Collateral Agent, in connection with any disposition of PortfolioSpecified
Investments that (i) occurs in the ordinary course of the Obligor’s business and
(ii) is not prohibited under the Credit Agreement and each then extant
Designated Indebtedness Document;

(f) the Collateral Agent is authorized to release (and shall promptly after the
request of the Borrower, release) any Subsidiary Guarantor from any of its
guarantee obligations under Section 3 hereof to the extent such Subsidiary
(w) ceases to be a Domestic Subsidiary as a result of a transaction not
prohibited by the Loan Documents, (x) is the subject of a disposition not
prohibited under the Debt Documents, (y) to which the Required Lenders, shall
have consented or (z) is designated as a “Designated Subsidiary” or becomes an
Excluded Asset in accordance with the Credit Agreement and each then extant
Designated Indebtedness Document or which is no longer required to be a
Subsidiary Guarantor under the Credit Agreement and each then extant Designated
Indebtedness Document, so long as in the case of this clause (z):
(A) immediately after giving effect to any such the release (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Indebtedness)
the Covered Debt Amount does not exceed the Borrowing Base and the Borrower
delivers a certificate of a Financial Officer to such effect to the
Administrative Agent, (B) either (I) the amount of any excess availability under
the Borrowing Base immediately prior to such release is not diminished as a
result of such release or (II) the Borrowing Base immediately after giving
effect to such release is at least 115% of the Covered Debt Amount and (C) no
Default or Event of Default has occurred and is continuing, and, in the case of
each of clauses (w) through (z), upon such release, the Collateral Agent is
authorized to release (and shall promptly after the request of the Borrower,
release) any collateral security granted byof any such Subsidiary Guarantor
hereunder andis permitted under the other Security DocumentsCredit Agreement and
each other Designated Indebtedness Document; and

(g) the Collateral Agent is authorized to release (and shall promptly after the
request of the Borrower, release) any Collateral that is either the subject of
(i) a pledge permitted by Section 6.02(d) of the Credit Agreement and
thecomparable provisions of any Designated Indebtedness Documents or to which
the Required Secured Parties shall have consented or (ii) a Lien permitted by
Section 6.02(f) of the Credit Agreement and comparable provisions of any
Designated Indebtedness Documents; notwithstanding the foregoing, Investments
constituting Collateral shall be automatically released from the Lien of this
Agreement and the other Security Documents, without any action of the Collateral
Agent or any other Secured Party, in connection with any pledge of Investments
securing Indebtedness or other obligations upon the Borrower’s written
certification to the Collateral Agent that the Borrower complies with
Section 6.02(d) or 6.02(f), as applicable, of the Credit Agreement and, if
extant, comparable provisions of

 

Guarantee and Security Agreement

- 34 -



--------------------------------------------------------------------------------

the Designated Indebtedness Documents with respect to such pledge and that such
pledge is not prohibited by other Debt Documents (or that any consents that are
required for such pledge have been obtained under such other Debt Documents).

Any such amendment or waiver shall be binding upon the Collateral Agent, each
Secured Party and each Obligor. The Collateral Agent hereby confirms and the
Administrative Agent hereby agrees that the Collateral Agent is authorized to
release from time to time Subsidiary Guarantors from the guarantees in respect
of the Credit Agreement Obligations and other property and assets from the Liens
securing the Credit Agreement Obligations in accordance with Section 9.02(c) of
the Credit Agreement. The guarantees in respect of any Designated Indebtedness
Obligations and the Liens securing any Designated Indebtedness Obligations will
be released, in whole or in part, as provided in the Designated Indebtedness
Documents governing such Designated Indebtedness Obligations. In connection with
any release of Collateral from the Lien of this Agreement and the other Security
Documents, the Collateral Agent will promptly after the request by the Borrower,
(i) execute and deliver assignments, bills of sale, termination statements and
other releases and instruments (in recordable form if appropriate), (ii) deliver
any portion of the Collateral in its possession, and (iii) otherwise take such
actions, and cause or permit the Custodian to take such actions, in each case as
the Borrower may reasonably request in order to effect the release and transfer
of such Collateral.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Obligors hereby jointly and severally agree to
reimburse the Collateral Agent and each of the other Secured Parties for all
reasonable and documented out-of-pocket costs and expenses incurred by them
(including the reasonable fees, charges and disbursements of outside legal
counsel) in connection with (i) any Default or Trigger Event and any enforcement
or collection proceeding resulting therefrom, including all manner of
participation in or other involvement with (w) performance by the Collateral
Agent of any obligations of the Obligors in respect of the Collateral that the
Obligors have failed or refused to perform in the time period required under
this Agreement, (x) bankruptcy, insolvency, receivership, foreclosure, winding
up or liquidation proceedings of any Obligor, or any actual or attempted sale,
or any exchange, enforcement, collection, compromise or settlement in respect of
any of the Collateral, and for the care of the Collateral and defending or
asserting rights and claims of the Collateral Agent in respect thereof, by
litigation or otherwise, including expenses of insurance, (y) judicial or
regulatory proceedings arising from or related to this Agreement and
(z) workout, restructuring or other negotiations or proceedings (whether or not
the workout, restructuring or transaction contemplated thereby is consummated)
and (ii) the enforcement of this Section, and all such reasonable and documented
out-of-pocket costs and expenses shall be Secured Obligations entitled to the
benefits of the collateral security provided pursuant to Section 4.

(b) Indemnification by the Obligors. The Obligors shall indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses including the reasonable and
documented out-of-pocket fees, charges and disbursements of any outside counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby,

 

Guarantee and Security Agreement

- 35 -



--------------------------------------------------------------------------------

the performance by the parties hereto of their respective obligations hereunder
or (ii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the bad faith, fraud, willful misconduct or
gross negligence of such Indemnitee, (y) a claim brought by the Borrower or any
Obligor against such Indemnitee for breach of such Indemnitee’s obligations
under this Agreement or the other Debt Documents, if the Borrower or such
Obligor has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) a claim arising
as a result of a dispute between Indemnitees (other than claims arising out of
any act or omission by the Borrower or its Affiliates). In addition, no
Indemnitee shall be entitled to indemnification under this paragraph for any
loss, claim, damage, liability or expense arising out of the execution and
delivery of this Agreement in violation of an agreement to which such Indemnitee
is a party, or law to which such Indemnitee is subject, nor be entitled to
reimbursement for expenses in connection with the execution and delivery of this
Agreement in excess of the limitations previously agreed in writing referred to
in Section 9.03(a) of the Credit Agreement.

Each Indemnitee agrees to notify the Obligors as promptly as practicable after
the assertion against it of any claim for which it intends to seek indemnity
under this paragraph, provided that failure of any Indemnitee to provide such
notice shall not affect its right to be indemnified pursuant to this paragraph.
So long as no Event of Default has occurred and is continuing, the Obligors will
be entitled to participate in any claim, action, litigation, investigation or
proceeding (collectively, “Proceedings”) and, to the extent that they may, in
accordance with this section, elect by written notice delivered to the
Indemnitee, to assume the defense thereof with counsel reasonably satisfactory
to such Indemnitee; provided that if the defendants in any such Proceedings
include both the Indemnitee and any Obligor (or its Affiliates) and the
Indemnitee shall have concluded that there may be legal defenses available to it
which are different from or additional to those available to the Borrower, the
Indemnitee shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such Proceedings on
behalf of such Indemnitee.

Upon receipt of notice from the Obligors to any Indemnitee of their election, to
the extent the Obligors are permitted to do so in accordance with the foregoing,
to assume the defense of such Proceedings, and upon approval (not to be
unreasonably withheld or delayed) by the Indemnitee of counsel proposed by the
Obligors, the Obligors will not be liable to such Indemnitee for expenses
incurred by the Indemnitee in connection with the defense thereof (other than
reasonable and documented costs of investigation) unless (i) the Indemnitee
shall have employed separate counsel in connection with the assertion of legal
defenses in accordance with the proviso to the immediately preceding paragraph
(it being understood, however that, subject to the foregoing, the Obligors shall
not be liable for the expenses of more than one separate counsel (in addition to
any local counsel), approved by the relevant Indemnitee, representing the
Indemnitees who are parties to such Proceedings), (ii) the Obligors shall not
have employed counsel reasonably satisfactory to the Indemnitee to represent the
Indemnitee within a reasonable time after notice of commencement of the
Proceedings or (iii) the Obligors

 

Guarantee and Security Agreement

- 36 -



--------------------------------------------------------------------------------

have authorized in writing the employment of counsel for the Indemnitee. No
Obligor shall be liable for any settlement of any Proceedings effected without
its prior written consent (which consent shall not be unreasonably withheld),
but if settled with its written consent or if there be a final judgment for the
plaintiff or claimant in any such Proceedings, the Obligors agree to indemnify
and hold harmless each Indemnitee from and against any and all losses, claims,
damages, liabilities and expenses by reason of such settlement or judgment in
accordance with the provisions of this section. Notwithstanding the immediately
preceding sentence, the Obligors shall be liable for any settlement of any
Proceedings effected without their written consent if (i) an Indemnitee shall
have requested the Obligors to reimburse such Indemnitee for legal or other
expenses in connection with investigating, responding to or defending such
Proceedings as provided by this section, (ii) such settlement is entered into
more than sixty (60) days after receipt by the Obligors of such request for
reimbursement and (iii) the Obligors shall not have reimbursed such Indemnitee
in accordance with such request and this section prior to the date of such
settlement. The Obligors shall not, without the prior written consent of the
Indemnitee (which consent shall not be unreasonably withheld or delayed), effect
any settlement of any pending or threatened Proceedings in respect of which
indemnity could have been sought hereunder by such Indemnitee unless such
settlement (x) includes an unconditional release of such Indemnitee in form and
substance satisfactory to such Indemnitee from all liability on claims that are
the subject matter of such Proceedings and (y) does not include any statement as
to or any admission of fault, culpability or a failure to act by or on behalf of
any Indemnitee.

Neither the Borrower nor any Obligor shall be liable to any Indemnitee for any
special, indirect, consequential or punitive damages arising out of, in
connection with, this Agreement asserted by an Indemnitee against the Borrower
or any other Obligor, provided that the foregoing limitation shall not be deemed
to impair or affect the Obligations of the Borrower under the preceding
provisions of this subsection.

10.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Obligors and the
Secured Parties (provided that none of the Obligors shall assign or transfer its
rights or obligations hereunder without the prior written consent of the
Collateral Agent; provided further that none of the Lenders party to the Credit
Agreement shall assign or transfer their rights or obligations hereunder other
than in accordance with the provisions set forth in Section 9.04 of the Credit
Agreement).

10.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Collateral Agent constitute the
entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the Collateral Agent and when the
Collateral Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto

 

Guarantee and Security Agreement

- 37 -



--------------------------------------------------------------------------------

and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,” and
“signature” shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.07 Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in order to carry out the intentions of the parties
hereto as nearly as may be possible and (b) the invalidity or unenforceability
of any provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

10.08 Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement against any Obligor or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. Each Obligor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this

 

Guarantee and Security Agreement

- 38 -



--------------------------------------------------------------------------------

Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

10.09 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.10 Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

Guarantee and Security Agreement

- 39 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee and Security
Agreement to be duly executed and delivered as of the day and year first above
written.

 

CORPORATE CAPITAL TRUST, INC. By:  

/s/ Paul S. Saint-Pierre

  Name:   Paul S. Saint-Pierre   Title:   Chief Financial Officer Address for
Notices Corporate Capital Trust, Inc. 450 South Orange Avenue Orlando, FL 32801
Attention: Paul Saint-Pierre, Chief Financial Officer Telephone No.
(407) 540-2599

 

Guarantee and Security Agreement

- 40 -



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS By:  

/s/ Paul S. Saint-Pierre

  Name:   Paul S. Saint-Pierre   Title:   Treasurer and Secretary

 

Guarantee and Security Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:  

/s/ Lauren Gubkin

  Name:   Lauren Gubkin   Title:   Vice President J.P. Morgan Address for
Notices JPMorgan Chase Bank, N.A. 500 Stanton Christiana Road, Ops 2, Floor 03
Newark, DE 19713-2107 Attention of Heshan Wanigasekera Telephone No.:
(302) 634-4166 Fax No.: (302) 634-8459

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

By:  

/s/ Lauren Gubkin

  Name:   Lauren Gubkin   Title:   Vice President J.P. Morgan Address for
Notices JPMorgan Chase Bank, N.A. 500 Stanton Christiana Road, Ops 2, Floor 03
Newark, DE 19713-2107 Attention of Heshan Wanigasekera Telephone No.:
(302) 634-4166 Fax No.: (302) 634-8459



--------------------------------------------------------------------------------

ANNEX 1

FILING DETAILS

[See Section 2.05]

 

Name

  

Type of

Organization

  

Jurisdiction

of

Organization

  

Organizational

ID number

  

Mailing Address

Corporate Capital Trust, Inc.

   Corporation    Maryland    27-2857503    450 S. Orange Ave. Orlando, FL 32801

Annex 1 to Guarantee and Security Agreement



--------------------------------------------------------------------------------

ANNEX 2

PROMISSORY NOTES

[See Section 2.07]

None.

Annex 2 to Guarantee and Security Agreement



--------------------------------------------------------------------------------

ANNEX 3

LIST OF DEPOSIT ACCOUNTS, AND SECURITIES ACCOUNTS AND COMMODITY ACCOUNTS

[See SectionsSection 2.08]

Deposit Accounts:

 

Account Entity

  

Account Name

  

Account Number

  

Account Bank

Corporate Capital Trust, Inc.

   Corp Capital Trust Inc. (CNIA)   

ABA #: 011000028

Bene. Bank Acct.: #10076909

   State Street Bank and Trust – Boston, MA Securities Accounts:         

Account Entity

  

Account Name

  

Account Number

  

Account Bank

Annex 3 to Guarantee and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Notice of Designation]

[Date]

JPMorgan Chase Bank, N.A.,

    as Collateral Agent

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, DE 19713-2107

Attention of Heshan Wanigasekera

Ladies and Gentlemen:

Reference is made to the Guarantee and Security Agreement, dated as of
September 4, 2013 (as modified and supplemented and in effect from time to time,
the “Guarantee and Security Agreement”), between Corporate Capital Trust, Inc.,
the Subsidiary Guarantors referred to therein, JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders referred to therein, the Financing Agents
or Designated Indebtedness Holders referred to therein, and JPMorgan Chase Bank,
N.A., as collateral agent for the Secured Parties referred to therein.
Capitalized terms used herein, unless otherwise defined herein, shall have the
meanings ascribed thereto in the Agreement.

Pursuant to Section 6.01 of the Guarantee and Security Agreement, the Borrower
hereby designates the following Other Secured Indebtedness as “Designated
Indebtedness” under the Guarantee and Security Agreement:

[Complete as appropriate]

 

CORPORATE CAPITAL TRUST, INC. By:  

 

  Name:   Title:

Form of Notice of Designation



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Guarantee Assumption Agreement]

GUARANTEE ASSUMPTION AGREEMENT

GUARANTEE ASSUMPTION AGREEMENT dated as of                  ,          by [NAME
OF ADDITIONAL SUBSIDIARY GUARANTOR], a              (the “Additional Subsidiary
Guarantor”), in favor of JPMorgan Chase Bank, N.A., as collateral agent for the
Secured Parties under and as defined in the Guarantee and Security Agreement
referred to below (in such capacity, together with its successors in such
capacity, the “Collateral Agent”).

Corporate Capital Trust, Inc. (the “Borrower”), the Subsidiary Guarantors
referred to therein, JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders referred to therein, the Financing Agents or Designated Indebtedness
Holders referred to therein, and JPMorgan Chase Bank, N.A., as collateral agent
for the Secured Parties referred to therein, are parties to a Guarantee and
Security Agreement dated as of September 4, 2013 (the “Guarantee and Security
Agreement”) pursuant to which such Subsidiary Guarantors have guaranteed the
“Guaranteed Obligations” (as defined therein), and the Borrower and such
Subsidiary Guarantors have granted Liens in favor of the Collateral Agent as
collateral security for the “Secured Obligations” (as defined therein).
Capitalized terms used herein, unless otherwise defined herein, shall have the
meanings ascribed thereto in the Agreement.

Pursuant to Section 7.03 of the Guarantee and Security Agreement, the Additional
Subsidiary Guarantor hereby agrees to become a “Subsidiary Guarantor” and an
“Obligor”, under and for all purposes of the Guarantee and Security Agreement,
and each of the Annexes to the Guarantee and Security Agreement shall be deemed
to be supplemented in the manner specified in Appendix A hereto. Without
limiting the foregoing, (a) the Additional Subsidiary Guarantor hereby, jointly
and severally with the other Subsidiary Guarantors, guarantees to each Secured
Party and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Guaranteed Obligations in the same manner and to the same extent as is provided
in Section 3 of the Guarantee and Security Agreement and (b) as collateral
security for the payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the Additional
Subsidiary Guarantor, the Additional Subsidiary Guarantor hereby pledges and
grants to the Collateral Agent for the benefit of the Secured Parties as
provided in the Guarantee and Security Agreement a security interest in all of
such Additional Subsidiary Guarantor’s right, title and interest in, to and
under the Collateral.

In addition, the Additional Subsidiary Guarantor hereby makes the
representations and warranties set forth in Section 2 of the Guarantee and
Security Agreement with respect to itself and its obligations under this
Agreement, as if each reference in such Sections to the Guarantee and Security
Agreement included reference to this Agreement.

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver any
opinions to the Secured Parties required to be delivered in connection with the
execution and delivery hereof.

 

Guarantee Assumption Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Guarantee Assumption Agreement to be duly executed and delivered as of the day
and year first above written.

 

[NAME OF ADDITIONAL SUBSIDIARY GUARANTOR] By:  

 

  Name:   Title:

 

Accepted and agreed: JPMORGAN CHASE BANK, N.A., as Collateral Agent By:  

 

  Name:   Title:

 

Guarantee Assumption Agreement

- 2 -



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Joinder Agreement]

JOINDER AGREEMENT

JOINDER AGREEMENT dated as of             ,          by [NAME OF FINANCING AGENT
(the “Additional Financing Agent”)] [NAME OF DESIGNATED INDEBTEDNESS HOLDER (the
“Additional Designated Indebtedness Holder”)], a [            ], in favor of
JPMorgan Chase Bank, N.A., as collateral agent for the Secured Parties under and
as defined in the Guarantee and Security Agreement referred to below (in such
capacity, together with its successors in such capacity, the “Collateral
Agent”).

Corporate Capital Trust, Inc., a Maryland corporation (the “Borrower”), the
Subsidiary Guarantors (if any) referred to therein, JPMorgan Chase Bank, N.A.,
as administrative agent for the Lenders referred to therein, the Financing
Agents (if any) or Designated Indebtedness Holders (if any) referred to therein,
and the Collateral Agent, are parties to a Guarantee and Security Agreement
dated as of September 4, 2013 (as amended, supplemented or otherwise modified
and in effect from time to time, the “Guarantee and Security Agreement”).

Pursuant to Section 6.01 of the Guarantee and Security Agreement, the
[Additional Financing Agent] [Additional Designated Indebtedness Holder] hereby
agrees to (and does hereby) become a [“Financing Agent”] [“Designated
Indebtedness Holder”] and a “Secured Party”, under and for all purposes of the
Guarantee and Security Agreement. Without limiting the foregoing, the
[Additional Financing Agent] [Additional Designated Indebtedness Holder] hereby
agrees to be bound by and comply with all of the terms and provisions of the
Guarantee and Security Agreement applicable to it as a [“Financing Agent”]
[“Designated Indebtedness Holder”] or a “Secured Party” (including, without
limitation, the agreements of the Secured Parties set forth in Section 5 and
Section 6.03 of the Guarantee and Security Agreement).

Sections 10.06, 10.08 and 10.09 of the Guarantee and Security Agreement apply to
this Guarantee Assumption Agreement mutatis mutandis.

IN WITNESS WHEREOF, the [Additional Financing Agent] [Additional Designated
Indebtedness Holder] has caused this Guarantee Assumption Agreement to be duly
executed and delivered as of the day and year first above written.

 

[NAME OF FINANCING AGENT] [NAME OF DESIGNATED INDEBTEDNESS HOLDER] By: Name:
Title:

 

Guarantee Assumption Agreement

- 3 -



--------------------------------------------------------------------------------

Appendix A

SUPPLEMENTS TO ANNEXES TO

GUARANTEE AND SECURITY AGREEMENT

Supplement to Annex 1:

[to be completed]

Supplement to Annex 2:

[to be completed]

Supplement to Annex 3:

[to be completed]

 

Guarantee Assumption Agreement

- 4 -